Exhibit 10.2

 

EXECUTION COPY

 

$500,000,000

 

364-DAY CREDIT AGREEMENT

 

dated as of

 

July 15, 2004

 

among

 

LOCKHEED MARTIN CORPORATION,

 

The BANKS Listed Herein,

 

JPMORGAN CHASE BANK,

as Syndication Agent

 

CITICORP USA, INC.,

MIZUHO CORPORATE BANK, LTD. and

US BANK, N.A.,

as Documentation Agents,

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC. and

BANC OF AMERICA SECURITIES LLC,

Joint Lead Arrangers and Bookrunners

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE


--------------------------------------------------------------------------------

ARTICLE 1

    

DEFINITIONS

    

Section 1.01.

 

Definitions

   1

Section 1.02.

 

Accounting Terms and Determinations

   12

ARTICLE 2

    

THE CREDITS

    

Section 2.01.

 

The Committed Loans

   13

Section 2.02.

 

Method of Committed Borrowing

   13

Section 2.03.

 

Competitive Bid Borrowings

   13

Section 2.04.

 

Notice to Banks; Funding of Loans

   17

Section 2.05.

 

Conversion/Continuation of Loans

   19

Section 2.06.

 

Loan Accounts and Notes

   20

Section 2.07.

 

Payment of Principal

   20

Section 2.08.

 

Interest

   21

Section 2.09.

 

Optional Prepayments

   22

Section 2.10.

 

General Provisions as to Payments

   23

Section 2.11.

 

Fees

   24

Section 2.12.

 

Reduction or Termination of Commitments

   24

Section 2.13.

 

Lending Offices

   25

Section 2.14.

 

Reimbursement

   25

ARTICLE 3

    

CONDITIONS

    

Section 3.01.

 

Conditions to Effectiveness

   25

Section 3.02.

 

Conditions to All Loans

   26

ARTICLE 4

    

REPRESENTATIONS AND WARRANTIES

    

Section 4.01.

 

Corporate Existence and Power

   27

Section 4.02.

 

No Contravention

   27

Section 4.03.

 

Corporate Authorization; Binding Effect

   27

Section 4.04.

 

Financial Information

   28

Section 4.05.

 

Litigation; Taxes

   28

Section 4.06.

 

Margin Regulations

   28

Section 4.07.

 

Governmental Approvals

   28

 

ii



--------------------------------------------------------------------------------

Section 4.08.

 

Pari Passu Obligations

   29

Section 4.09.

 

No Defaults

   29

Section 4.10.

 

Full Disclosure

   29

Section 4.11.

 

ERISA

   29

Section 4.12.

 

Environmental Matters

   29

ARTICLE 5

    

COVENANTS

    

Section 5.01.

 

Information

   30

Section 5.02.

 

Payment of Obligations

   32

Section 5.03.

 

Insurance

   32

Section 5.04.

 

Maintenance of Existence

   32

Section 5.05.

 

Maintenance of Properties

   32

Section 5.06.

 

Compliance with Laws

   32

Section 5.07.

 

Mergers, Consolidations and Sales of Assets

   33

Section 5.08.

 

Limitation on Liens

   33

Section 5.09.

 

Leverage Ratio

   35

Section 5.10.

 

Use of Facility

   36

ARTICLE 6

    

DEFAULTS

    

Section 6.01.

 

Events of Default

   36

ARTICLE 7

    

THE AGENTS

    

Section 7.01.

 

Appointment and Authorization

   38

Section 7.02.

 

Agents and Affiliates

   38

Section 7.03.

 

Action by Agents

   38

Section 7.04.

 

Consultation with Experts

   39

Section 7.05.

 

Liability of Agents

   39

Section 7.06.

 

Indemnification

   39

Section 7.07.

 

Credit Decision

   39

Section 7.08.

 

Successor Agents

   39

Section 7.09.

 

Agents’ Fees

   40

Section 7.10.

 

Documentation Agents

   40

ARTICLE 8

    

CHANGE IN CIRCUMSTANCES

    

Section 8.01.

 

Increased Cost and Reduced Return; Capital Adequacy

   40

Section 8.02.

 

Illegality

   42

Section 8.03.

 

Taxes on Payments

   42

 

iii



--------------------------------------------------------------------------------

ARTICLE 9

    

MISCELLANEOUS

    

Section 9.01.

 

Termination of Commitment of a Bank; New Banks

   44

Section 9.02.

 

Notices

   45

Section 9.03.

 

No Waivers

   45

Section 9.04.

 

Expenses; Indemnification

   46

Section 9.05.

 

Pro Rata Treatment

   46

Section 9.06.

 

Sharing of Set-offs

   46

Section 9.07.

 

Amendments and Waivers

   46

Section 9.08.

 

Successors and Assigns; Participations; Novation

   47

Section 9.09.

 

Designated Lenders

   49

Section 9.10.

 

Visitation

   50

Section 9.11.

 

No Reliance on Margin Stock

   50

Section 9.12.

 

Governing Law; Submission to Jurisdiction

   50

Section 9.13.

 

Counterparts; Integration

   50

Section 9.14.

 

WAIVER OF JURY TRIAL

   51

Section 9.15.

 

Confidentiality

   51

Section 9.16.

 

USA Patriot Act

   51

 

SCHEDULES AND EXHIBITS

 

SCHEDULE I

   –    Commitment Schedule

SCHEDULE II

   –    Pricing Schedule

Exhibit A

   –    Notice of Committed Borrowing

Exhibit B

   –    Competitive Bid Quote Request

Exhibit C

   –    Invitation for Competitive Bid Quotes

Exhibit D

   –    Competitive Bid Quote

Exhibit E

   –    Notice of Competitive Bid Borrowing

Exhibit F

   –    Notice of Conversion/Continuation

Exhibit G-1

   –    Form of Committed Note

Exhibit G-2

   –    Form of Competitive Bid Note

Exhibit H-1

   –    Opinion of Special Counsel to the Company

Exhibit H-2

   –    Opinion of General Counsel to the Company

Exhibit I

   –    Opinion of Special Counsel to the Agents

Exhibit J

   –    Compliance Certificate

Exhibit K

   –    Assignment and Assumption Agreement

Exhibit L

   –    Designation Agreement

 

iv



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT

 

AGREEMENT dated as of July 15, 2004 among LOCKHEED MARTIN CORPORATION, the BANKS
listed on the signature pages hereof, JPMORGAN CHASE BANK, as Syndication Agent,
CITICORP USA, INC., MIZUHO CORPORATE BANK, LTD. and US BANK, N.A., as
Documentation Agents, and BANK OF AMERICA, N.A., as Administrative Agent.

 

NOW, THEREFORE, the undersigned parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01. Definitions. The following terms, as used herein and in any
Exhibit or Schedule hereto, have the following meanings:

 

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent for the Banks hereunder, and its successor or successors in
such capacity.

 

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Agents with a copy to the Company duly completed by such
Bank.

 

“Agents” means the Administrative Agent, the Syndication Agent and the
Documentation Agents, and “Agent” means any of the foregoing.

 

“Agreement” means this 364-Day Credit Agreement as it may be amended from time
to time.

 

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Domestic Loans, its Domestic Lending Office, (ii) in the case of its
Eurodollar Loans, its Eurodollar Lending Office and (iii) in the case of its
Competitive Bid Loans, its Competitive Bid Lending Office.

 

“Approved Fund” means any Fund that is administered or managed by a Bank or an
affiliate of a Bank.

 

“Arrangers” means J.P. Morgan Securities Inc. and Banc of America Securities
LLC, in their capacity as joint lead arrangers and bookrunners in respect of
this Agreement.

 

“Assignment and Assumption Agreement” means an agreement, substantially in the
form of Exhibit K hereto, under which an interest of a Bank



--------------------------------------------------------------------------------

hereunder is transferred to an Eligible Assignee pursuant to Section 9.08(c)
hereof.

 

“Bank” means (i) each bank or other financial institution listed on the
signature pages hereof, (ii) each Person that becomes a Bank pursuant to either
Section 9.01 or Section 9.08(b), and (iii) their respective successors.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day or (ii) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day, each change in the Base Rate to become effective on the day on
which such change occurs.

 

“Base Rate Loan” means any Committed Loan in respect of which interest is to be
computed on the basis of the Base Rate.

 

“Capitalized Lease Obligations” means any and all monetary obligations under any
leasing arrangements which have been capitalized, as such obligations are
reported in the consolidated financial statements of the Company and its
Consolidated Subsidiaries.

 

“Change in Law” means, for purposes of Section 8.01 and Section 8.02, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency.

 

“Closing Date” means July 15, 2004.

 

“Commitment” means as to each Bank at any time, the amount set forth opposite
such Bank’s name on the Commitment Schedule or in the applicable Assignment and
Assumption Agreement, as such amount may be decreased pursuant to the terms of
this Agreement.

 

“Commitment Schedule” means the Commitment Schedule attached hereto as Schedule
I.

 

“Commitment Termination Date” means July 14, 2005 (or if such date is not a
Domestic Business Day, the next preceding Domestic Business Day).

 

“Committed Loan” means a Loan made by a Bank pursuant to Section 2.01.

 

“Committed Notes” means promissory notes of the Company, substantially in the
form of Exhibit G-1 hereto, evidencing the obligation of the Company to repay
the Committed Loans, and “Committed Note” means any one of such promissory notes
issued hereunder.

 

2



--------------------------------------------------------------------------------

“Company” means Lockheed Martin Corporation, a Maryland corporation, and its
successors.

 

“Competitive Bid Eurodollar Loan” means a loan to be made by a Bank pursuant to
a Eurodollar Auction (including such a loan bearing interest at the Base Rate
pursuant to Section 8.02).

 

“Competitive Bid Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Company and the Administrative Agent; provided that any Bank may from time to
time by notice to the Company and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid Eurodollar Loans, on the
one hand, and its Competitive Bid Rate Loans, on the other hand, in which case
all references herein to the Competitive Bid Lending Office of such Bank shall
be deemed to refer to either or both of such offices, as the context may
require.

 

“Competitive Bid Loan” means a Competitive Bid Eurodollar Loan or a Competitive
Bid Rate Loan.

 

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d).

 

“Competitive Bid Notes” means promissory notes of the Company, substantially in
the form of Exhibit G-2 hereto, evidencing the obligation of the Company to
repay the Competitive Bid Loans, and “Competitive Bid Note” means any one of
such promissory notes issued hereunder.

 

“Competitive Bid Quote” means an offer by a Bank, in substantially the form of
Exhibit D hereto, to make a Competitive Bid Loan in accordance with Section
2.03.

 

“Competitive Bid Quote Request” means the notice, in substantially the form of
Exhibit B hereto, to be delivered by the Company in accordance with Section 2.03
in requesting Competitive Bid Quotes.

 

“Competitive Bid Rate” has the meaning set forth in Section 2.03(d).

 

“Competitive Bid Rate Loan” means a Loan to be made by a Bank pursuant to a Rate
Auction.

 

“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with the Company in its consolidated financial statements
if such statements were prepared as of such date. For purposes of Section 4.04
and 5.01 and the definition of the term “Exempt Subsidiary”, Consolidated
Subsidiary includes any Exempt Subsidiary.

 

3



--------------------------------------------------------------------------------

“Credit Exposure” means, with respect to any Bank at any time, (i) the amount of
its Commitment (whether used or unused) at such time or (ii) if the Commitments
have terminated in their entirety, the aggregate outstanding principal amount of
its Loans at such time.

 

“Debt” means all indebtedness for borrowed money, ESOP guarantees and
Capitalized Lease Obligations reported as debt in the consolidated financial
statements of the Company and the Consolidated Subsidiaries, plus all
indebtedness for borrowed money and capitalized lease obligations incurred by
third parties and guaranteed by the Company or a Consolidated Subsidiary not
otherwise reported as debt in such consolidated financial statements.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Designated Lender” means, with respect to any Designating Bank, an Approved
Fund designated by it pursuant to Section 9.09(a) as a Designated Lender for
purposes of this Agreement.

 

“Designated Representative” means any officer or employee as shall be so
identified in an Officer’s Certificate.

 

“Designating Bank” means, with respect to each Designated Lender, the Bank that
designated such Designated Lender pursuant to Section 9.09(a).

 

“Documentation Agent” means each of Citicorp USA, Inc., Mizuho Corporate Bank,
Ltd. and US Bank, N.A., in its capacity as documentation agent in respect of
this Agreement.

 

“Dollars” or “$” means lawful currency of the United States.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in San Francisco or New York are authorized by law to
close.

 

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

 

“Effective Date” means the dates the Commitments become effective in accordance
with Section 3.01.

 

“Eligible Assignee” means (i) an affiliate of the assignor Bank or (ii) any
other financial institution or Approved Fund that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and

 

4



--------------------------------------------------------------------------------

similar extensions of credit in the ordinary course of its business, subject in
the case of clause (i) to the approval of the Administrative Agent and the
Issuing Banks and subject in the case of clause (ii) to the approval of the
Administrative Agent and, unless an Event of Default has occurred and is
continuing, the Company (each such approval not to be unreasonably withheld or
delayed). The withholding of consent to an assignment by the Company shall not
be deemed unreasonable if based solely upon the Company’s desire to (A) balance
relative loan exposures to the assignee among all credit facilities of the
Company or (B) avoid payment of any additional amounts payable to the assignee
under Article 8 which would arise from such assignment.

 

“Environmental Laws” means any and all applicable federal, state and local
statutes, regulations, ordinances, rules, administrative orders, consent
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances, or
hazardous wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances, or
hazardous wastes.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder, in each case as in effect from time to
time.

 

“ERISA Group” means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with the Company, are treated as a single employer
under Section 414 of the Internal Revenue Code.

 

“Eurodollar Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins based on the Eurodollar Rate pursuant to Section
2.03.

 

“Eurodollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Eurodollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Eurodollar Lending Office by notice to the Company
and the Administrative Agent.

 

“Eurodollar Loan” means any Committed Loan in respect of which interest is to be
computed on the basis of the Eurodollar Rate.

 

5



--------------------------------------------------------------------------------

“Eurodollar Margin” means the percentage determined pursuant to Section 2.08(d)
and Schedule I.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Loan or Competitive Bid Eurodollar Loan:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Eurodollar Business Days prior to
the first day of such Interest Period, or

 

(b) if the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page of service shall cease to available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Eurodollar Business Days prior to the first day of such Interest Period, or

 

(c) if the rates referenced in the preceding subsections (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request approximately 4:00 p.m. (London
time) two Eurodollar Business Days prior to the first day of such Interest
Period.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exempt Subsidiary” means Lockheed Martin Finance Corporation, CalComp
Technology, Inc., Space Imaging LLC, Space Imaging Inc. and any other entity of
which the Company owns a sufficient number of securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other governing body that is designated as such pursuant to an
Officer’s Certificate; provided that no such designation may be made unless, as
of the end of the most recent fiscal quarter prior to such designation, the book
value, net of depreciation and amortization and after intercompany eliminations,
of the assets of such entity, when aggregated with the book values, net of
depreciation and amortization and after intercompany eliminations, of the assets
of all Exempt Subsidiaries, other than Lockheed Martin Finance Corporation and
CalComp

 

6



--------------------------------------------------------------------------------

Technology, Inc., does not exceed 6% of the book value of the total assets of
the Company and its Consolidated Subsidiaries. Exempt Subsidiary includes any
direct or indirect subsidiary of an Exempt Subsidiary.

 

“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
November 19, 2001, as amended from time to time prior to the Effective Date.

 

“Facility Fee” has the meaning set forth in Section 2.11.

 

“Failed Loan” has the meaning specified in Section 2.04(e).

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to the Administrative Agent on such day on such
transactions as determined by it.

 

“Fixed Rate Loans” means Eurodollar Loans or Competitive Bid Loans (excluding
Competitive Bid Eurodollar Loans bearing interest at the Base Rate pursuant to
Section 8.02) or any combination of the foregoing.

 

“Foreign Person” has the meaning set forth in Section 8.03(c).

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Indemnitee” has the meaning set forth in Section 9.04(b).

 

“Interest Period” means: (a) as to each (1) Eurodollar Loan, a period commencing
on the date of borrowing specified in the applicable Notice of Borrowing or on
the date specified in the applicable Notice of

 

7



--------------------------------------------------------------------------------

Conversion/Continuation, and ending one, two, three, six or (as provided in
Section 2.08(b)) twelve months thereafter, and (2) Competitive Bid Eurodollar
Loan, the period commencing on the date of borrowing specified in the applicable
Notice of Borrowing and ending such whole number of months thereafter, in each
case as selected by the Company, provided that:

 

(i) any Interest Period (other than an Interest Period determined pursuant to
clause (iii) below) which would otherwise end on a day which is not a Eurodollar
Business Day shall be extended to the next succeeding Eurodollar Business Day
unless such Eurodollar Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Eurodollar Business
Day;

 

(ii) any Interest Period (other than an Interest Period determined pursuant to
clause (iii) below) which begins on the last Eurodollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Eurodollar Business Day of a calendar month; and

 

(iii) any Interest Period which would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date; and

 

(b) as to each Competitive Bid Rate Loan, the period commencing on the date of
borrowing specified in the applicable Notice of Borrowing and ending such number
of days thereafter (but not less than seven days), in each case as selected by
the Company; provided that:

 

(i) any Interest Period (other than an Interest Period determined pursuant to
clause (ii) below) which would otherwise end on a day which is not a Eurodollar
Business Day shall be extended to the next succeeding Eurodollar Business Day;
and

 

(ii) any Interest Period which would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Invitation for Competitive Bid Quotes” means the notice substantially in the
form of Exhibit C hereto to the Banks in connection with the solicitation by the
Company of Competitive Bid Quotes.

 

“Lien” means any mortgage, pledge, security interest, lien, or encumbrance.

 

8



--------------------------------------------------------------------------------

“Loan” and “Loans” mean and include each and every loan made by a Bank under
this Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the ability of
the Company, to perform its obligations under this Agreement or any of the
Notes, (b) the validity or enforceability of this Agreement or any of the Notes,
(c) the rights and remedies of any Bank or the Agents under this Agreement or
any of the Notes, or (d) the timely payment of the principal of or interest on
the Loans or other amounts payable in connection therewith.

 

“Material Debt” means Debt (other than Loans under this Agreement) of the
Company and/or one or more of its Subsidiaries, arising in one or more related
or unrelated transactions, in an aggregate principal amount exceeding
$150,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions.

 

“Note” or “Notes” has the meaning set forth in Section 2.06.

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in Section
2.03(f)).

 

“Notice of Conversion/Continuation” has the meaning set forth in Section 2.05.

 

“Officer’s Certificate” means a certificate signed by an officer of the Company.

 

“Other Taxes” has the meaning set forth in Section 8.03(b).

 

“Parent” means with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning set forth in Section 9.08(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Percentage” means, with respect to any Bank at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate amount of
all the Commitments at such time. At any time after the Commitments shall have
terminated, the term “Percentage” shall refer to a Bank’s Percentage

 

9



--------------------------------------------------------------------------------

immediately before such termination, adjusted to reflect any subsequent
assignments pursuant to Section 9.08(b).

 

“Person” means any individual, firm, company, corporation, joint venture,
joint-stock company, limited liability company or partnership, trust,
unincorporated organization, government or state entity, or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group.

 

“Post-Default Rate” means, with respect to any Loan or any interest payment at
any date on or after the due date of such Loan or interest payment, a rate per
annum equal to the sum of 2% plus the Base Rate for such date.

 

“Pricing Schedule” means the Pricing Schedule attached hereto as Schedule II.

 

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time by Bank of America as its “prime rate.” Such rate is a rate
set by Bank of America, N.A. based upon various factors including Bank of
America, N.A.’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America, N.A. shall take effect at the opening of business
on the day specified in the public announcement of such change.

 

“Principal Property” means, at any time, any manufacturing facility that is
located in the United States, is owned by the Company or any of its
Subsidiaries, and has a book value, net of any depreciation or amortization,
pursuant to the then most recently delivered financial statements, in excess of
$15,000,000.

 

“Quarterly Date” means the last day of March, June, September and December in
each year, commencing September 30, 2004.

 

“Rate Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Rates pursuant to Section 2.03.

 

“Rating Agency” means either of Moody’s or S&P.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

10



--------------------------------------------------------------------------------

“Required Banks” means at any time and for any specific purpose the Bank or
Banks having, in the aggregate, more than 50% of the total Credit Exposures.

 

“Restricted Subsidiary” means (x) any Significant Subsidiary, (y) any Subsidiary
that has substantially all of its property located in the United States and that
owns a Principal Property and (z) any Subsidiary theretofore designated a
Restricted Subsidiary pursuant to the next sentence and not subsequently
designated not a Restricted Subsidiary pursuant to the sentence thereafter. If
at the end of any fiscal quarter, the aggregate principal amount of Debt of the
Company and its Subsidiaries secured by Liens exceeds $150,000,000 and the
aggregate total assets (net of depreciation and, amortization, and after
intercompany eliminations, but without giving effect, as to any Restricted
Subsidiary pursuant to clause (z) above, to assets encumbered by Liens to secure
Debt) of the Company and all of its Restricted Subsidiaries (“Total Restricted
Assets”) are less than 85% of the total assets of the Company and its
Subsidiaries (net of depreciation and amortization, and after intercompany
eliminations, but without giving effect, as to any Restricted Subsidiary
pursuant to clause (z) above, to assets encumbered by Liens to secure Debt)
(“Total Assets”), then the Company shall, not later than the date on which
financial statements for the fiscal period then ending are required to be
delivered pursuant to this Agreement, designate other Subsidiaries as Restricted
Subsidiaries such that, after giving effect thereto, Total Restricted Assets
equal or exceed 85% of Total Assets. If at the end of any fiscal quarter, Total
Restricted Assets are more than 85% of Total Assets, the Company may designate
Restricted Subsidiaries which are not then Restricted Subsidiaries pursuant to
clause (x) or (y) above as being no longer Restricted Subsidiaries, provided
that after giving effect thereto, Total Restricted Assets equal or exceed 85% of
Total Assets. Subsidiaries of a Restricted Subsidiary are not Restricted
Subsidiaries solely by virtue of such subsidiary status.

 

“Retiring Bank” has the meaning set forth in Section 9.01(a).

 

“S&P” means Standard & Poor’s Ratings Services and its successors.

 

“Significant Subsidiary” means a Subsidiary with a book value of total assets,
net of depreciation and amortization and after intercompany eliminations, in
excess of $150,000,000.

 

“Stockholders’ Equity” means consolidated stockholders’ equity of the Company
and the Consolidated Subsidiaries reported as stockholders’ equity on the
consolidated balance sheet of the Company and the Consolidated Subsidiaries.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
Board of Directors or other persons performing similar functions are at the time

 

11



--------------------------------------------------------------------------------

directly or indirectly owned by the Company, other than any such corporation or
other entity that is an Exempt Subsidiary.

 

“Syndication Agent” means JPMorgan Chase Bank in its capacity as Syndication
Agent in respect of this Agreement.

 

“Taxes” has the meaning set forth in Section 8.03.

 

“Total Commitments” means, at the time for any determination thereof, the
aggregate of the Commitments of the Banks.

 

“Total Usage” means, as to any Bank at any time of determination, the sum of (i)
the aggregate principal amount of all Committed Loans by such Bank at such time
outstanding and (ii) the product derived by multiplying (a) the aggregate
principal amount of all Competitive Bid Loans at such time outstanding and (b)
such Bank’s Percentage.

 

“Tranche” means (i) a group of Competitive Bid Loans borrowed on the same date
for the same Interest Period and (ii) a group of Eurodollar Loans which are
Committed Loans having the same Interest Period.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding the Commonwealths, territories and
possessions of the United States.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or an appointed trustee under Title IV of ERISA.

 

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time applied on a basis
consistent (except for changes concurred in by the Company’s independent public
accountants) with the most recent audited consolidated financial statements of
the Company and its Consolidated Subsidiaries delivered to the Banks; provided
that, if the Company notifies the Syndication Agent that the Company wishes to
amend any covenant contained in Article 5 to eliminate the effect of any change
after the date hereof in generally accepted accounting principles (which, for
purposes of this proviso shall include the generally accepted application or
interpretation thereof) on the operation of such covenant (or if the Syndication
Agent notifies the Company that the Required Banks wish to amend any such
covenant for such

 

12



--------------------------------------------------------------------------------

purpose), then the Company’s compliance with such covenant shall be determined
on the basis of generally accepted accounting principles in effect immediately
before the relevant change in generally accepted accounting principles is
adopted by the Company, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Company and the Required Banks.

 

ARTICLE 2

THE CREDITS

 

Section 2.01. The Committed Loans. On or after the Effective Date each of the
Banks severally agrees, upon the terms and conditions of this Agreement, to make
Loans to the Company under this Section 2.01 from time to time prior to the
Commitment Termination Date or the termination in full of such Bank’s
Commitment, whichever is earlier, such that the Total Usage of such Bank shall
at no time exceed such Bank’s Commitment in effect at such time. No more than
twelve Tranches of Eurodollar Loans and Competitive Bid Loans (as set forth in
Section 2.03(b) below) shall be outstanding at any time. Within such limits, the
Company may borrow, repay and reborrow under this Section 2.01 Each borrowing
from the Banks shall be in an aggregate amount of not less than $10,000,000 and
in multiples of $1,000,000.

 

Section 2.02. Method of Committed Borrowing. The Company shall give the
Administrative Agent written or telephonic notice (a “Notice of Committed
Borrowing”) no later than 1:00 p.m. (New York time) or, with respect to any Base
Rate Loan, 11:00 a.m. (New York time) (i) at least three Eurodollar Business
Days before the date of each borrowing hereunder on the basis of the Eurodollar
Rate (or at least four Eurodollar Business Days before the date of a borrowing
hereunder with an Interest Period of twelve months in accordance with Section
2.08(b)) or, (ii) on the day of each borrowing hereunder on the basis of the
Base Rate, specifying in each case the date of such borrowing, which shall be a
Domestic Business Day in the case of a Base Rate Loan or a Eurodollar Business
Day in the case of a Eurodollar Loan, the amount to be borrowed, any election as
between the Base Rate and the Eurodollar Rate, and, if the Eurodollar Rate is
elected, a selection of the applicable Interest Period. A written Notice of
Committed Borrowing shall be executed by an officer or a Designated
Representative and shall be substantially in the form of Exhibit A hereto. A
telephonic notice hereunder may only be provided by an officer or a Designated
Representative, such notice to be promptly followed by a written Notice of
Committed Borrowing executed as set forth above.

 

Section 2.03. Competitive Bid Borrowings. (a) In addition to Committed Loans
pursuant to Section 2.01 the Company may, as set forth in this Section 2.03 from
time to time prior to the Commitment Termination Date or earlier termination of
the Commitments, request the Banks to make offers to make Competitive Bid Loans
to the Company, but only to the extent that, after giving

 

13



--------------------------------------------------------------------------------

effect thereto, the Total Usage of all Banks does not exceed the Total
Commitments. Such Banks may, but shall have no obligation to, make such offers
and the Company may, but shall have no obligation to, accept any such offers in
the manner set forth in this Section.

 

(b) When the Company wishes to request offers to make Competitive Bid Loans
under this Section, it shall transmit to the Administrative Agent by facsimile
transmission a Competitive Bid Quote Request so as to be received no later than
1:00 p.m. (New York time) on (x) the fourth Eurodollar Business Day prior to the
date of the Loan proposed therein, in the case of a Eurodollar Auction or (y)
the Domestic Business Day next preceding the date of the Loan proposed therein,
in the case of a Rate Auction (or, in either case, such other time or date as
the Company and the Administrative Agent shall have mutually agreed and shall
have notified the Banks not later than the date of the Competitive Bid Quote
Request for the first Eurodollar Auction or Rate Auction for which such change
is to be effective) specifying:

 

(i) the proposed funding date of such Loan, which shall be a Eurodollar Business
Day in the case of a Eurodollar Auction or a Domestic Business Day in the case
of a Rate Auction,

 

(ii) the aggregate amount of such Loan, which shall be $10,000,000 or a larger
multiple of $1,000,000,

 

(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period,

 

(iv) the interest payment date or dates applicable thereto, and

 

(v) whether the Competitive Bid Quotes requested are to set forth a Competitive
Bid Margin or a Competitive Bid Rate.

 

The Company may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.

 

(c) Promptly upon receipt of a Competitive Bid Quote Request, the Administrative
Agent shall send to the Banks by facsimile transmission an Invitation for
Competitive Bid Quotes, which shall constitute an invitation by the Company to
each such Bank to submit Competitive Bid Quotes offering to make the Competitive
Bid Loans to which such Competitive Bid Quote Request relates in accordance with
this Section.

 

(d) (i) Each Bank may submit a Competitive Bid Quote containing an offer or
offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this subsection (d) and must be submitted to the Administrative
Agent by facsimile transmission at its offices specified on the signature pages

 

14



--------------------------------------------------------------------------------

hereto not later than (x) 10:45 a.m. (New York time) on the third Eurodollar
Business Day prior to the proposed date of borrowing, in the case of a
Eurodollar Auction or (y) 9:15 a.m. (New York time) on the proposed date of
borrowing, in the case of a Rate Auction (or, in either case, such other time or
date as the Company and the Administrative Agent shall have mutually agreed and
shall have notified the Banks not later than the date of the Competitive Bid
Quote Request for the first Eurodollar Auction or Rate Auction for which such
change is to be effective); provided that Competitive Bid Quotes submitted by
the Administrative Agent (or any affiliate of the Administrative Agent) in the
capacity of a Bank may be submitted, and may only be submitted, if the
Administrative Agent or such affiliate in the capacity of a Bank notifies the
Administrative Agent of the terms of the offer or offers contained therein not
later than 15 minutes prior to the deadline for the other Banks. Subject to
Articles 3 and 6, any Competitive Bid Quote so made shall be irrevocable except
with the written consent of the Administrative Agent given on the instructions
of the Company.

 

(ii) Each Competitive Bid Quote shall specify:

 

(A) the proposed date of borrowing,

 

(B) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $5,000,000 or a larger multiple of
$1,000,000, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Competitive Bid Loans for which offers being made by
such quoting Bank may be accepted,

 

(C) in the case of a Eurodollar Auction, the margin above or below the
applicable Eurodollar Rate (the “Competitive Bid Margin”) offered for each such
Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/100th of 1%) to be added to or subtracted from such Eurodollar Rate,

 

(D) in the case of a Rate Auction, the rate of interest per annum (specified to
the nearest 1/100th of 1%) (the “Competitive Bid Rate”) offered for each such
Competitive Bid Loan, and

 

(E) the identity of the quoting Bank.

 

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

 

15



--------------------------------------------------------------------------------

(iii) Any Competitive Bid Quote shall be disregarded if it:

 

(A) is not substantially in conformity with Exhibit D hereto or does not specify
all of the information required by subsection (d)(ii);

 

(B) contains qualifying, conditional or similar language;

 

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

 

(D) arrives after the time set forth in subsection (d)(i).

 

(e) The Administrative Agent shall promptly notify the Company of the terms (x)
of any Competitive Bid Quote submitted by a Bank that is in accordance with
subsection (d) and (y) of any Competitive Bid Quote that amends, modifies or is
otherwise inconsistent with a previous Competitive Bid Quote submitted by such
Bank with respect to the same Competitive Bid Quote Request. Any such subsequent
Competitive Bid Quote shall be disregarded by the Administrative Agent unless
such subsequent Competitive Bid Quote is submitted solely to correct a manifest
error in such former Competitive Bid Quote. The Administrative Agent’s notice to
the Company shall specify (A) the aggregate principal amount of Competitive Bid
Loans for which offers have been received for each Interest Period specified in
the related Competitive Bid Quote Request, (B) the respective principal amounts
and Competitive Bid Margins or Competitive Bid Rates, as the case may be, so
offered and (C) if applicable, any limitations on the aggregate principal amount
of Competitive Bid Loans for which offers in any single Competitive Bid Quote
may be accepted.

 

(f) Not later than (x) 1:00 p.m. (New York time) on the third Eurodollar
Business Day prior to the proposed date of borrowing, in the case of a
Eurodollar Auction, or (y) 11:00 a.m. (New York time) on the proposed date of
borrowing, in the case of a Rate Auction (or, in either case, such other time or
date as the Company and the Administrative Agent shall have mutually agreed and
shall have notified to the Banks not later than the date of the Competitive Bid
Quote Request for the first Eurodollar Auction or Rate Auction for which such
change is to be effective), the Company shall notify the Administrative Agent by
telephonic notice of its acceptance or non-acceptance of the offers so notified
to it pursuant to subsection (e). A telephonic notice hereunder may only be
provided by an officer or a Designated Representative. In the case of
acceptance, such telephonic notice shall be promptly followed by a written
notice executed by an officer or a Designated Representative (a “Notice of
Competitive Bid Borrowing”), substantially in the form of Exhibit E hereto,
specifying the aggregate principal amount of offers for each Interest Period
that are accepted. The Company may accept any Competitive Bid Quote in whole or
in part; provided that:

 

(i) the aggregate principal amount of each borrowing of Competitive Bid Loans
may not exceed the applicable amount set forth in the related Competitive Bid
Quote Request,

 

16



--------------------------------------------------------------------------------

(ii) the principal amount of each borrowing of Competitive Bid Loans must be
$10,000,000 or a larger multiple of $1,000,000,

 

(iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Rates, as the case may be, and

 

(iv) the Company may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.

 

(g) If offers are made by two or more Banks with the same Competitive Bid
Margins or Competitive Bid Rates, as the case may be, for a greater aggregate
principal amount than the amount in respect of which such offers are accepted
for the related Interest Period, the principal amount of Competitive Bid Loans
in respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Banks as nearly as possible (in multiples of
$1,000,000, as the Administrative Agent may deem appropriate) in proportion to
the aggregate principal amounts of such offers. Determinations by the
Administrative Agent of the amounts of Competitive Bid Loans shall be conclusive
in the absence of manifest error.

 

Section 2.04. Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice of
Borrowing, the Administrative Agent shall give each Bank prompt notice of each
such borrowing, specifying the relevant information including such Bank’s
portion of such borrowing (if any) and the date on which funds are to be made
available. If a Notice of Borrowing is revoked by the Company after receipt
thereof by the Administrative Agent, the Company shall be subject to the
provisions of Section 2.14.

 

(b) Not later than 1:00 p.m. (New York time) on the date specified by the
Administrative Agent pursuant to Section 2.04(a), each Bank participating
therein shall make available its share of such borrowing, in Dollars, in
immediately available funds, to the Administrative Agent at its address referred
to in Section 9.02. Unless (i) the Administrative Agent has not received a
written Notice of Borrowing pursuant to Section 2.02 or 2.03(f) or (ii) the
Administrative Agent determines that any applicable condition set forth in
Article 3 has not been satisfied, the amounts so received by the Administrative
Agent shall be made available immediately upon receipt to the Company by wire
transfer in Dollars, in immediately available funds, to an account of the
Company maintained at a financial institution located in the United States
designated by the Company to the Administrative Agent.

 

17



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent shall have received notice from a Bank (x)
not later than 1:00 p.m. (New York time) on the date of the borrowing, in the
case of Base Rate Loans and (y) at least one Domestic Business Day prior to the
date of the borrowing, in the case of any other Loans, that such Bank will not
make available to the Administrative Agent such Bank’s share of the borrowing,
the Administrative Agent may assume that such Bank has made such share available
to the Administrative Agent on the date of the borrowing in accordance with
subsection (b) of this Section 2.04 and the Administrative Agent may, in
reliance upon such assumption, make available to the Company on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such share available to the Administrative Agent, such Bank and the Company
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Company until the date such amount is
repaid to the Administrative Agent, at the Federal Funds Rate. If such Bank
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Bank’s Loan for purposes of this Agreement, and
the Company shall not be required to repay such amount pursuant to this
subsection (c).

 

(d) The failure of any Bank to make a Loan required to be made by it as part of
any borrowing hereunder shall not relieve any other Bank of its obligation, if
any, hereunder to make its Loan on the date of such borrowing, but no Bank shall
be responsible for the failure of any other Bank to make the Loan to be made by
such other Bank on the date of the borrowing.

 

(e) If any Bank shall fail to make any Loan (the “Failed Loan”) which such Bank
is otherwise obligated hereunder to make to the Company on the date of borrowing
thereof and the Administrative Agent shall not have received notice from the
Company or such Bank that any condition precedent to the making of the Failed
Loan has not been satisfied, then, until such Bank shall have made or be deemed
to have made (pursuant to the last sentence of this subsection (e)) the Failed
Loan in full or the Administrative Agent shall have received notice from the
Company or such Bank that any condition precedent to the Failed Loan was not
satisfied at the time the Failed Loan was to have been made, whenever the
Administrative Agent shall receive any amount from the Company for the account
of such Bank, (i) the amount so received will, upon receipt by the
Administrative Agent, be deemed to have been paid to the Bank in satisfaction of
the obligation for which paid, without actual disbursement of such amount to the
Bank, (ii) the Bank will be deemed to have made the same amount available to the
Administrative Agent for disbursement as a Loan to the Company up to the amount
of such Failed Loan and (iii) the Administrative Agent will, accordingly,
disburse such amount (up to the amount of the Failed Loan) to the Company or, if
the Administrative Agent has previously made such amount available to the
Company on behalf of such Bank pursuant to the provisions hereof, reimburse
itself (up to the amount of the amount made available to the Company); provided,

 

18



--------------------------------------------------------------------------------

however, that the Administrative Agent shall have no obligation to disburse any
such amount to the Company or otherwise apply it or deem it applied as provided
herein unless the Administrative Agent shall have determined in its sole
discretion that to so disburse such amount will not violate any law, rule,
regulation or requirement applicable to the Administrative Agent. Upon any such
disbursement by the Administrative Agent, such Bank shall be deemed to have made
a Base Rate Loan to the Company in satisfaction, to the extent thereof, of such
Bank’s obligation to make the Failed Loan. If and during the time that a Failed
Loan shall exist, the Company shall have the right to terminate in full the
Commitment of the Bank causing such Failed Loan as provided in Section 9.01(a).

 

Section 2.05. Conversion/Continuation of Loans. (a) With respect to Committed
Loans, the Company shall have the option to (i) convert all or any part of (A)
outstanding Base Rate Loans equal to $10,000,000 and multiples of $1,000,000 in
excess of that amount to Eurodollar Loans and (B) outstanding Eurodollar Loans
equal to $10,000,000 and multiples of $1,000,000 in excess of that amount to
Base Rate Loans, or (ii) upon the expiration of any Interest Period applicable
to outstanding Eurodollar Loans, to continue all or any portion of such Loans
equal to $10,000,000 and multiples of $1,000,000 in excess of that amount as
Eurodollar Loans. The Interest Period of any Base Rate Loan or Eurodollar Loan
converted to a Fixed Rate Loan pursuant to clause (i) above shall commence on
the date of such conversion. The succeeding Interest Period of any Fixed Rate
Loan continued pursuant to clause (ii) above shall commence on the last day of
the Interest Period of the Loan so continued. Eurodollar Loans may only be
converted on the last day of the then current Interest Period applicable thereto
or on the date required pursuant to Section 8.02.

 

(b) The Company shall deliver a written or telephonic notice of such
continuation or conversion (a “Notice of Conversion/Continuation”) to the
Administrative Agent no later than (y) 1:00 p.m. (New York time) at least three
Eurodollar Business Days (four Eurodollar Business Days if the Interest Period
is for twelve months) in advance of the date of the proposed conversion to, or
continuation of, a Eurodollar Loan, and (z) 11:00 a.m. (New York time) on the
day of a conversion to a Base Rate Loan. A written Notice of
Conversion/Continuation shall be executed by an officer or a Designated
Representative, shall be in substantially the form attached as Exhibit F and
shall specify: (i) the proposed conversion/continuation date (which shall be a
Eurodollar Business Day in the case of a Eurodollar Loan or a Domestic Business
Day in the case of a Base Rate Loan), (ii) the aggregate amount of the Loans
being converted/continued, (iii) an election between the Base Rate and the
Eurodollar Rate and (iv) in the case of a conversion to, or a continuation of
Eurodollar Loans, the requested Interest Period. A telephonic Notice of
Conversion/Continuation may only be provided by an officer or a Designated
Representative, which notice must be promptly followed by a written Notice of
Conversion/Continuation executed as set forth above. Upon receipt of a Notice of
Conversion/Continuation, the Administrative Agent shall give each Bank prompt

 

19



--------------------------------------------------------------------------------

notice of the contents thereof and such Bank’s pro rata share of all conversions
and continuations requested therein. If no timely Notice of
Conversion/Continuation is delivered by the Company as to any Eurodollar Loan
and such Loan is not repaid by the Company at the end of the applicable Interest
Period, such Loan shall be converted to a Base Rate Loan.

 

Section 2.06. Loan Accounts and Notes. (a) Except as provided in subsection (b)
below, the Committed Loans and Competitive Bid Loans of each Bank shall be
evidenced by a loan account in the Company’s name maintained by such Bank and
the Administrative Agent in the ordinary course of business. Such loan account
maintained by the Administrative Agent shall be conclusive evidence absent
manifest error of the amount of the Loan made by such Bank to the Company, the
interest accrued and payable thereon and all interest and principal payments
made thereon. Any failure so to record or any error in doing so shall in no way
limit or otherwise affect the obligation of the Company hereunder to pay any
amount owing with respect to the Loans.

 

(b) Upon written request made to the Syndication Agent by a Bank, the Company
shall deliver to the Syndication Agent for such Bank a single Committed Note and
a single Competitive Bid Note, if applicable, evidencing the Committed Loans and
the Competitive Bid Loans, respectively, of such requesting Bank, payable to the
order of each such Bank for the account of its Applicable Lending Office. Each
such Note shall be in substantially the form of Exhibit G-1 or G-2 hereto, as
appropriate. Each reference in this Agreement to the “Note” or “Notes” of such
Bank shall be deemed to refer to and include any or all of such Notes, as the
context may require.

 

(c) Upon receipt from the Company of the requesting Bank’s Notes, the
Syndication Agent shall forward such Notes to such Bank. Such Bank shall record
the date and amount of each Loan made by it and the date and amount of each
payment of principal made by the Company with respect thereto, and may, if such
Bank so elects in connection with any transfer or enforcement of its Notes,
endorse on the schedule forming a part thereof appropriate notations to evidence
the foregoing information with respect to each such Loan then outstanding;
provided that the failure of any Bank that has requested a Note or Notes to make
any such recordation or endorsement shall not affect the obligations of the
Company hereunder or under the Note(s). Each Bank that receives a Note or Notes
from the Company is hereby irrevocably authorized by the Company to so endorse
its Note(s) and to attach to and make a part of its Note(s) a continuation of
any such schedule as and when required.

 

Section 2.07. Payment of Principal. (a) Each Committed Loan shall fall due and
be paid as to principal (i) on the Commitment Termination Date and (ii) on any
date that the aggregate Total Usage of all Banks then outstanding exceeds Total
Commitments, but ratably only to the extent of such excess.

 

20



--------------------------------------------------------------------------------

(b) Each Competitive Bid Loan shall fall due and be paid as to principal on the
last day of the Interest Period applicable to such Loan.

 

Section 2.08. Interest. Payment of interest on the Loans shall be in accordance
with the following:

 

(a) Interest shall, subject to any decrease or increase pursuant to clause (d)
of this Section 2.08, accrue (y) on each Base Rate Loan for each day at a rate
per annum equal to the Base Rate for such day and (z) on each Eurodollar Loan
for each day during each period commencing on the first day of an Interest
Period therefor to but excluding the last day of such Interest Period, at a rate
per annum equal to the sum of the Eurodollar Rate for such Interest Period plus
the Eurodollar Margin for such day, all as selected and specified in a notice to
the Administrative Agent furnished pursuant to Section 2.02 or Section 2.05;
provided that:

 

(i) each selection by the Company as between the Base Rate and the Eurodollar
Rate shall be made, as among the Banks, pro rata in accordance with their
respective Commitments, except as variation from such pro-rationing may be
required by virtue of suspension as to a particular Bank of its Commitment to
make Eurodollar Loans, as contemplated by Section 8.02(a); and

 

(ii) subject to the other provisions of this Section 2.08 there may be
outstanding hereunder at the same time Committed Loans (or portions thereof)
which are Base Rate Loans and other Committed Loans (or portions thereof) which
are Eurodollar Loans.

 

(b) If requested to do so by the Company, through the Administrative Agent, at
least six Eurodollar Business Days before the beginning of any Interest Period
applicable to a Eurodollar Loan, each Bank will advise the Company, through the
Administrative Agent, before 10:00 a.m. (New York time) four Eurodollar Business
Days preceding the beginning of such Interest Period, as to whether such Bank
consents to the selection by the Company of a duration of twelve months for such
Interest Period. If, but only if, all of the Banks so consent, the Company shall
be entitled to select a duration of twelve months for such Interest Period
pursuant to Section 2.02 or 2.05.

 

(c) Interest accrued on a Base Rate Loan shall be paid on each Quarterly Date
and on the Commitment Termination Date (or earlier date of termination of the
Commitments in their entirety). Interest accrued on a Eurodollar Loan shall be
paid (i) on the last day of the Interest Period for such Loan, (ii) in the case
of a Eurodollar Loan with an Interest Period of more than three months, at
intervals of three months from the first day of such Interest Period and (iii)
on the date of any prepayment pursuant to Section 2.09 or conversion pursuant to
Section 8.02 (but only to the extent accrued with respect to the amount being
prepaid or converted). Interest accrued on a Competitive Bid Loan shall be paid
on the last day of the

 

21



--------------------------------------------------------------------------------

Interest Period for such Loan, the date of any prepayment pursuant to Section
2.09 or conversion pursuant to Section 8.02 or as provided in the Competitive
Bid Quote Request for such Loan.

 

(d) The Eurodollar Margin shall be determined by reference to the senior
unsecured long-term debt ratings of the Company by S&P and Moody’s, as specified
on Schedule I hereto. Any change in the Eurodollar Margin shall become effective
on the day on which such a Rating Agency shall publicly announce a change in
such rating.

 

(e) Subject to Section 8.02, each Competitive Bid Eurodollar Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Eurodollar Rate
for such Interest Period (determined as if the Competitive Bid Eurodollar Loan
were a Eurodollar Loan) plus (or minus) the Competitive Bid Margin quoted by the
Bank making such Loan in accordance with Section 2.03. Each Competitive Bid Rate
Loan shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the Competitive
Bid Rate quoted by the Bank making such Loan in accordance with Section 2.03.

 

(f) Interest on past-due principal and interest shall accrue at the Post-Default
Rate during the period from and including the due date thereof to but excluding
the date that such amount is paid and shall be payable on demand.

 

(g) The Administrative Agent shall determine, in accordance with the provisions
of this Agreement, each Base Rate and Eurodollar Rate applicable to the Loans
hereunder. The Administrative Agent shall give prompt notice to the Company and
the Banks of each rate of interest so determined, and its determination thereof
shall be conclusive in the absence of manifest error.

 

(h) Interest on Fixed Rate Loans and Base Rate Loans (if the Federal Funds Rate
is the basis for the effective rate of interest) shall be computed on the basis
of a year of 360 days and paid for the actual number of days elapsed, calculated
as to each Interest Period (or period ending on a repayment date or date of
conversion to a Eurodollar Loan or prepayment date selected pursuant to Section
2.09 or required pursuant to Section 8.02) from and including the first day
thereof to but excluding the last day thereof. Interest on Base Rate Loans (if
the Prime Rate is the effective rate of interest) shall be computed on the basis
of a year of 365 or 366 days, as the case may be, and paid for the actual number
of days elapsed, calculated from and including the date of such Base Rate Loan
to but excluding the date of repayment or conversion of such Loan to a Fixed
Rate Loan.

 

Section 2.09. Optional Prepayments. (a) The Company may, upon notice to the
Administrative Agent not later than 11:30 a.m. (New York time) on the date of
such prepayment, prepay Base Rate Loans (without penalty or premium), or any
Competitive Bid Loan bearing interest at the Base Rate pursuant to Section

 

22



--------------------------------------------------------------------------------

8.02 (without penalty or premium), in whole at any time, or from time to time in
part in amounts aggregating not less than $10,000,000.

 

(b) Subject to Section 2.14, the Company may, upon at least three Eurodollar
Business Days’ notice to the Administrative Agent, prepay Eurodollar Loans, in
whole at any time, or from time to time in part in amounts aggregating not less
than $10,000,000, by paying the principal amount to be prepaid together with
accrued interest thereon to the date of prepayment.

 

(c) Except as provided in subsection (a) above, the Company may not prepay all
or any portion of the principal amount of any Competitive Bid Loan prior to the
maturity thereof.

 

(d) Upon receipt of a notice of prepayment, the Administrative Agent shall give
each Bank prompt notice of the contents thereof and the amount of such Bank’s
Loans being prepaid pursuant thereto.

 

Section 2.10. General Provisions as to Payments. (a) All payments by the Company
of principal, interest, Facility Fee and other charges under this Agreement
shall be made not later than 2:00 p.m. (New York time) on the date when due, in
Dollars, in immediately available funds, without set-off, counterclaim or
deduction, to the Administrative Agent at its address referred to in Section
9.02. If a Fed-Wire reference or tracer number for any such payment has been
received, from the Company or otherwise, by the Administrative Agent by that
time the Company will not be penalized for a payment received after 2:00 p.m.
(New York time). The Administrative Agent will promptly distribute to each Bank
its ratable share of each such payment received by the Administrative Agent for
the account of the Banks. Whenever any payment of principal of, or interest on,
the Base Rate Loans, the Competitive Bid Rate Loans or of the Facility Fee or
any other amounts payable to the Banks hereunder shall be due on a day which is
not a Domestic Business Day, the date for payment thereof shall be extended to
the next succeeding Domestic Business Day. Whenever any payment of principal of,
or interest on, the Eurodollar Loans or the Competitive Bid Eurodollar Loans
shall be due on a day which is not a Eurodollar Business Day, the date for
payment thereof shall be extended to the next succeeding Eurodollar Business Day
unless such Eurodollar Business Day falls in another calendar month, in which
case the date for payment thereof shall be the next preceding Eurodollar
Business Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.

 

(b) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Banks hereunder that the
Company will not make such payment in full, the Administrative Agent may assume
that the Company has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an

 

23



--------------------------------------------------------------------------------

amount equal to the amount then due such Bank. If and to the extent that the
Company shall not have so made such payment, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

 

Section 2.11. Fees. (a) Commencing on the Effective Date, the Company agrees to
pay to the Banks a facility fee (the “Facility Fee”) on the daily actual
aggregate amount of the Facility Fee Base at a rate per annum determined by
reference to the senior unsecured long-term debt ratings of the Company by S&P
and Moody’s, as specified on Schedule I hereto. Any change in the Facility Fee
shall become effective on the day on which such a Rating Agency publicly
announces a change in such rating. Notwithstanding the foregoing, Facility Fees
in respect of the Facility Fee Base, as defined below, of any Bank shall cease
to accrue, and accrued but unpaid Facility Fees shall be payable, on the date
(if any) on which such Bank’s Facility Fee Base is reduced to zero pursuant
hereto. For this purpose the “Facility Fee Base” is the aggregate amount of the
Credit Exposures; provided that following termination of the Commitments, the
Facility Fee Base at any date shall not include any principal amounts bearing
interest at such date at the Post Default Rate.

 

(b) Facility Fees payable pursuant to this Section 2.11 shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) for the actual number
of days elapsed. Facility Fees shall be payable in arrears on each Quarterly
Date during the period from and including the Effective Date to but excluding
the date the Facility Fee Base is reduced to zero and on the date the Facility
Fee Base is reduced to zero and shall be paid by the Company to the
Administrative Agent for the account of the Banks.

 

Section 2.12. Reduction or Termination of Commitments. The Company shall have
the right at any time or from time to time, upon not less than three Domestic
Business Days’ prior written notice to the Administrative Agent, to terminate
the Commitments of the Banks, in whole or in part, provided that each partial
termination shall be in an aggregate amount of not less than $25,000,000 and a
multiple of $5,000,000, and shall reduce the Commitments of the applicable Banks
proportionately (the signature pages hereto shall be deemed to be amended to
reflect the reduction in such Commitment); and provided further that after
giving effect to any such termination or reduction and any prepayment or
repayment of the Loans on or before the effective date thereof, the Total Usage
of each Bank shall not exceed its Commitment as so reduced (or shall be zero in
the case of the termination of the Commitments). The Administrative Agent shall
give prompt written notice to each Bank of each such reduction or termination.
The Commitment of a Bank may also be terminated under the provisions of Section
9.01(a).

 

24



--------------------------------------------------------------------------------

Section 2.13. Lending Offices. Each Loan shall be made and maintained by the
Applicable Lending Office of each respective Bank. Subject to the provisions of
Sections 8.01, 8.02 and 9.08(d), each Bank may transfer any Loan to or designate
a different office of itself or any subsidiary or affiliate and such office
shall thereupon become an Applicable Lending Office.

 

Section 2.14. Reimbursement. The Company shall reimburse each Bank for all
reasonable out-of-pocket costs and expenses, including the cost of any
liquidation and redeployment of funds borrowed by such Bank (but excluding loss
of margin for the period after any payment, conversion or failure to borrow,
convert or continue as described herein), in the event that the Company makes
any payment of principal with respect to, or converts, any Fixed Rate Loan on
any day other than the last day of an Interest Period applicable thereto
(pursuant to Section 2.09 or otherwise) or any borrowing, conversion,
continuation or prepayment notified to the Banks pursuant to Section 2.02, 2.03,
2.05 or 2.09(b) relative to Fixed Rate Loans shall not be consummated because of
the Company’s failure to satisfy one or more of the applicable conditions
precedent in Article 3 or because the Company fails to borrow, convert, continue
or prepay at the specified time. Any Bank requesting reimbursement from the
Company for such costs and expenses pursuant to this Section 2.14 shall provide
the Company through the Administrative Agent with the calculation of the amount
of such costs and expenses in reasonable detail.

 

ARTICLE 3

CONDITIONS

 

Section 3.01. Conditions to Effectiveness. The Commitments shall become
effective on the date that each of the following conditions shall have been
satisfied (or waived in accordance with Section 9.07):

 

(a) Counterparts. The Administrative Agent and the Syndication Agent shall have
received counterparts hereof signed by each of the parties hereto (or, in the
case of any party as to which an executed counterpart shall not have been
received, telegraphic, telex, facsimile transmission or other written
confirmation from such party of execution of a counterpart hereof by such
party).

 

(b) Account. The Company shall have designated in writing to the Administrative
Agent its account pursuant to Section 2.04(b).

 

(c) Signatures. The Company shall have certified the name and signature of each
officer authorized to sign this Agreement and any Notes on its behalf and each
Designated Representative authorized to give Notices of Borrowing or give
Notices of Conversion/Continuation under this Agreement. The Banks may
conclusively rely on such certification until they respectively receive notice
in writing to the contrary.

 

25



--------------------------------------------------------------------------------

(d) Opinion of Company Counsel. The Administrative Agent and the Syndication
Agent shall have received (i) an opinion of King & Spalding, special counsel for
the Company, substantially in the form of Exhibit H-1 hereto, and (ii) an
opinion of the General Counsel, the Associate General Counsel or an Assistant
General Counsel of the Company, substantially in the form of Exhibit H-2 hereto;
the Company hereby expressly instructs each such counsel to prepare such opinion
for the benefit of the Agents and the Banks.

 

(e) Opinion of Bank Counsel. The Administrative Agent and the Syndication Agent
shall have received an opinion of Davis Polk & Wardwell, special counsel for the
Agents, substantially in the form of Exhibit I hereto.

 

(f) Proof of Corporate Action. The Company shall have delivered copies certified
by (i) its Secretary or an Assistant Secretary of its Charter and Bylaws and of
all corporate action taken by the Company to authorize the execution, delivery
and performance of this Agreement and the Notes and the borrowing hereunder.

 

(g) Fees. The Banks and the Agents shall have received the fees, as otherwise
agreed to by them and the Company, then or theretofore payable.

 

(h) Existing Credit Agreement. Each of the Administrative Agent and the
Syndication Agent shall have received evidence satisfactory to it of the payment
of all principal and interest on any loans outstanding under, and of all other
amounts payable under, the Existing Credit Agreement;

 

provided that this Agreement shall not become effective or be binding unless all
of the foregoing conditions are satisfied no later than July 30, 2004. The
Administrative Agent shall promptly notify the Company and the Banks of the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto. The Banks that are parties to the Existing Credit Agreement, comprising
the “Required Banks” as defined in the Existing Credit Agreement, and the
Company agree to eliminate the requirement under Section 2.12 of the Existing
Credit Agreement that notice of optional termination of the commitments
thereunder be given three Domestic Business Days in advance, and further agree
that the commitments under the Existing Credit Agreement shall terminate in
their entirety simultaneously with and subject to the effectiveness of this
Agreement and that the Company shall be obligated to pay the accrued facility
fees thereunder to but excluding the date of such effectiveness.

 

Section 3.02. Conditions to All Loans. The obligation of each Bank to make each
Loan to be made by it on or after the Effective Date (including the initial
Loan) is subject to the following conditions precedent:

 

(a) Events of Default, etc. No Event of Default shall have occurred and be
continuing; and except as otherwise described by the Company in a writing to the
Syndication Agent and waived by the Required Banks, the representations of

 

26



--------------------------------------------------------------------------------

the Company in Article 4 (other than Sections 4.04(c), 4.05, 4.11 and 4.12)
shall be true on and as of the date of such Loan with the same force and effect
as if made on and as of such date. Notwithstanding the foregoing, for purposes
of the representations of the Company in Article 4 in respect of any Loans to be
made on the Effective Date, the limitation in the parenthetical included in the
previous sentence shall not apply.

 

(b) Company Representation. Each Notice of Borrowing or Notice of Issuance given
by the Company shall constitute a representation by the Company as to the
satisfaction in respect of such borrowing or issuance of the conditions referred
to in Section 3.02(a).

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants that:

 

Section 4.01. Corporate Existence and Power. Each of the Company and its
Restricted Subsidiaries is a corporation duly organized and validly existing
under the laws of the state of its incorporation without limitation on the
duration of its existence, is in good standing therein, and is duly qualified to
transact business in all jurisdictions where such qualification is necessary,
except for such jurisdictions where the failure to be so qualified or licensed
will not be reasonably likely to have a Material Adverse Effect; the Company has
corporate power to enter into and perform this Agreement; and the Company has
the corporate power to borrow Loans and issue Notes as contemplated by this
Agreement.

 

Section 4.02. No Contravention. The execution and delivery by the Company of
this Agreement and any Notes and the performance by the Company of its
respective obligations under this Agreement and any Notes, do not contravene, or
constitute a default under, any provision of applicable law or regulation or
such corporation’s Charter or Certificate of Incorporation, as the case may be,
or Bylaws or any indenture, agreement, instrument, judgment or order to which
the Company is a party or by which it or any of its material assets or
properties may be bound or affected which would be reasonably likely to have a
Material Adverse Effect.

 

Section 4.03. Corporate Authorization; Binding Effect. The Company has taken all
corporate action necessary to authorize its execution and delivery of this
Agreement and any Notes and the consummation of the transactions contemplated
hereby; this Agreement and any Notes constitute the valid and binding agreements
of the Company enforceable against the Company in accordance with their
respective terms, except to the extent limited by bankruptcy, reorganization,
insolvency, moratorium and other similar laws of general application relating to
or affecting the enforcement of creditors’ rights or by general equitable
principles.

 

27



--------------------------------------------------------------------------------

Section 4.04. Financial Information. (a) The consolidated balance sheets of the
Company and its Consolidated Subsidiaries as of December 31, 2003 and 2002 and
the related consolidated statements of earnings, stockholders’ equity, and cash
flows for each of the years then ended, audited by Ernst & Young LLP and set
forth in the Company’s 2003 Form 10-K, a copy of which has been made available
to each of the Banks, present fairly, in all material respects, the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
dates and the consolidated results of their operations and their cash flows for
each of the years then ended in conformity with generally accepted accounting
principles.

 

(b) The unaudited consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of March 31, 2004 and the related unaudited consolidated
statements of income and cash flows for the three months then ended, set forth
in the Company’s March 31, 2004 Form 10-Q, a copy of which has been made
available to each of the Banks, present fairly, in all material respects, on a
basis consistent with the financial statements referred to in subsection (a) of
this Section, the consolidated financial position of the Company and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such nine-month period (subject to normal year end
adjustments).

 

(c) Since December 31, 2003, there has occurred no change in the consolidated
financial condition of the Company and its Consolidated Subsidiaries which would
be reasonably likely to have a Material Adverse Effect.

 

Section 4.05. Litigation; Taxes. (a) There are no suits, actions or proceedings
pending, or to the knowledge of any member of the Company’s legal department
threatened, against or affecting the Company or any Subsidiary, the adverse
determination of which is reasonably likely to occur, and if so adversely
determined would be reasonably likely to have a Material Adverse Effect.

 

(b) The Company and each Subsidiary have filed all material tax returns which to
the knowledge of any member of the Company’s tax department were required to be
filed and have paid or have adequately provided for all taxes shown thereon to
be due, including interest and penalties, except for (i) those not yet
delinquent, (ii) those the nonpayment of which would not be reasonably likely to
have a Material Adverse Effect and (iii) those being contested in good faith and
adequately covered by reserves.

 

Section 4.06. Margin Regulations. No part of the proceeds of any Loan will be
used in a manner which would violate, or result in a violation of, Regulation U.

 

Section 4.07. Governmental Approvals. No consent, approval, authorization,
permit or license from, or registration or filing with, any Governmental
Authority is required in connection with the making of this

 

28



--------------------------------------------------------------------------------

Agreement, with the exception of routine periodic filings made under the
Exchange Act and the filing of International Capital Form CQ-1’s.

 

Section 4.08. Pari Passu Obligations. Under applicable United States laws
(including state and local laws) in force at the date hereof, the claims and
rights of the Banks and the Agents against the Company under this Agreement and
the Notes will not be subordinate to, and will rank at least pari passu with,
the claims and rights of any other unsecured creditors of the Company (except to
the extent provided by bankruptcy, reorganization, insolvency, moratorium or
other similar laws of general application relating to or affecting the
enforcement of creditors’ rights and by general principles of equity).

 

Section 4.09. No Defaults. The payment obligations of the Company and the
Restricted Subsidiaries in respect of any Material Debt are not overdue.

 

Section 4.10. Full Disclosure. All information furnished to the Banks in writing
prior to the date hereof in connection with the transactions contemplated hereby
does not, collectively, contain any misstatement of a material fact or omit to
state a fact necessary to make the statements contained therein, in the light of
the circumstances under which they were made, not misleading in any material
respect on and as of the date hereof.

 

Section 4.11. ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in substantial compliance in all
material respects with the presently applicable material provisions of ERISA and
the Internal Revenue Code with respect to each Plan. No member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or made any amendment
to any Plan which, in either case has resulted or could result in the imposition
of a material Lien or the posting of a material bond or other material security
under ERISA or the Internal Revenue Code or (iii) incurred any material
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

 

Section 4.12. Environmental Matters. The financial statements described in
Section 4.04 provide certain information regarding the current and potential
obligations arising from various consent decrees, cleanup and abatement orders,
and current or potential proceedings pertaining to actual or alleged soil and
water contamination, disposal of hazardous wastes, and other environmental
matters related to properties currently owned by the Company or its Restricted
Subsidiaries, previously owned properties, and other properties. Since December
31, 2003, environmental matters have not caused any material adverse change in
the consolidated financial condition of the Company and the Consolidated
Subsidiaries from that shown by such financial statements.

 

29



--------------------------------------------------------------------------------

In the ordinary course of business, the ongoing operations of the Company and
its Restricted Subsidiaries are reviewed from time to time to determine
compliance with applicable Environmental Laws. Based on these reviews, to the
knowledge of the Company, ongoing operations at the Principal Properties are
currently being conducted in substantial compliance with applicable
Environmental Laws except to the extent that noncompliance would not be
reasonably likely to result in a material adverse change in the consolidated
financial condition of the Company and the Consolidated Subsidiaries.

 

ARTICLE 5

COVENANTS

 

From the Effective Date and so long as any Bank has any Credit Exposure under
this Agreement, the Company agrees that, unless the Required Banks shall
otherwise consent in writing:

 

Section 5.01. Information. The Company will deliver to the Administrative Agent
for each of the Banks:

 

(a) as soon as available and in any event within 60 days after the end of each
of its first three quarterly accounting periods in each fiscal year,
consolidated statements of earnings and cash flows of the Company and the
Consolidated Subsidiaries for the period from the beginning of such fiscal year
to the end of such fiscal period and the related consolidated balance sheet of
the Company and the Consolidated Subsidiaries as at the end of such fiscal
period, all in reasonable detail (it being understood that delivery of such
statements as filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this subsection);

 

(b) as soon as available and in any event within 120 days after the end of each
fiscal year, consolidated statements of earnings and cash flows of the Company
and the Consolidated Subsidiaries for such year and the related consolidated
balance sheets of the Company and the Consolidated Subsidiaries as at the end of
such year, all in reasonable detail and accompanied by an opinion of independent
public accountants of recognized standing selected by the Company as to such
consolidated financial statements (it being understood that delivery of such
statements as filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this subsection);

 

(c) promptly after their becoming available:

 

(i) copies of all financial statements, stockholder reports and proxy statements
that the Company shall have sent to its stockholders generally; and

 

30



--------------------------------------------------------------------------------

(ii) copies of all registration statements filed by the Company under the
Securities Act of 1933, as amended (other than registration statements on Form
S-8 or any registration statement filed in connection with a dividend
reinvestment plan), and regular and periodic reports, if any, which the Company
shall have filed with the Securities and Exchange Commission (or any
governmental agency or agencies substituted therefor) under Section 13 or
Section 15(d) of the Exchange Act, or with any national or international
securities exchange (other than those on Form 11-K or any successor form);

 

(d) from time to time, with reasonable promptness, but subject to restrictions
imposed by applicable security clearance regulations, such further information
regarding the business and financial condition of the Company and its
Subsidiaries as any Bank may reasonably request through the Syndication Agent;

 

(e) prompt notice of the occurrence of any Default; and

 

(f) prompt notice of all litigation and of all proceedings before any
governmental or regulatory agency pending (or, to the knowledge of the General
Counsel of the Company, threatened) and affecting the Company or any Restricted
Subsidiary, except litigation or proceedings which, the adverse determination of
which is not reasonably likely to occur, or which, if so adversely determined,
would not be reasonably likely to result in a Material Adverse Effect.

 

Each set of financial statements delivered pursuant to clause (a) or clause (b)
of this Section 5.01 shall be accompanied by a certificate in the form attached
hereto as Exhibit J signed by a financial officer of the Company (i) stating
that such officer has no knowledge, except as specifically stated, of any
Default and (ii) including the computations showing whether the Company was, at
the end of the relevant fiscal period, in compliance with the provisions of
Section 5.09).

 

Information required to be delivered pursuant to clauses (a), (b) or (c) above
which is filed by the Company with the Securities and Exchange Commission shall
be deemed to have been delivered (x) in the case of clauses (a) and (b), on the
date when so filed (it being understood that deemed delivery does not affect the
requirement of a certificate as set forth in the preceding paragraph) and (y) in
the case of clause (c), on the date on which the Company provides notice to the
Administrative Agent (which shall promptly advise the Banks of such notice) that
such information has been posted on the Company’s website on the Internet at the
website address listed on the signature pages hereof, at
sec.gov/edaux/searches.htm or at another website identified in such notice and
accessible by the Banks without charge; provided that (i) such notice may be
included in a certificate delivered pursuant to the preceding paragraph and (ii)
the Company shall deliver paper copies of the information referred to in clauses
(a), (b) or (c) to the Administrative Agent for any Bank which requests such
delivery.

 

31



--------------------------------------------------------------------------------

Section 5.02. Payment of Obligations. The Company will pay and discharge, and
will cause each Restricted Subsidiary to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach thereto, and all lawful material claims which, if unpaid,
might become a Lien upon the property of the Company or such Restricted
Subsidiary; provided that neither the Company nor any such Restricted Subsidiary
shall be required to pay any such tax, assessment, charge, levy or claim (i) the
payment of which is being contested in good faith and by proper proceedings,
(ii) not yet delinquent or (iii) the non-payment of which, if taken in the
aggregate, would not be reasonably likely to result in a Material Adverse
Effect.

 

Section 5.03. Insurance. The Company will maintain, and will cause each
Restricted Subsidiary to maintain, insurance from responsible companies in such
amounts and against such risks as is customarily carried by owners of similar
businesses and properties in the same general areas in which the Company or such
Restricted Subsidiary operates or, to the customary extent, self-insurance.

 

Section 5.04. Maintenance of Existence. The Company will preserve and maintain,
and will cause each Restricted Subsidiary to preserve and maintain, its
corporate existence and all of its rights, privileges and franchises necessary
or desirable in the normal conduct of its business, and conduct its business in
an orderly, efficient and regular manner. Nothing herein contained shall prevent
the termination of the business or corporate existence of any Subsidiary which
in the judgment of the Company is no longer necessary or desirable, a merger or
consolidation of a Subsidiary into or with the Company (if the Company is the
surviving corporation) or another Subsidiary or any merger, consolidation or
transfer of assets permitted by Section 5.07, as long as immediately after
giving effect to any such transaction, no Default shall have occurred and be
continuing.

 

Section 5.05. Maintenance of Properties. The Company will keep, and will cause
each Restricted Subsidiary to keep, all of its properties necessary, in the
judgment of the Company, in its business in good working order and condition,
ordinary wear and tear excepted. Nothing in this Section 5.05 shall prevent the
Company or any Restricted Subsidiary from discontinuing the operation or
maintenance, or both the operation and maintenance, of any properties of the
Company or any such Restricted Subsidiary if such discontinuance is, in the
judgment of the Company (or such Restricted Subsidiary), desirable in the
conduct of its business.

 

Section 5.06. Compliance with Laws. The Company will comply, and will cause each
Restricted Subsidiary to comply, with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, a breach of which
would be reasonably expected to have a Material Adverse Effect, except where
contested in good faith and by proper proceedings.

 

32



--------------------------------------------------------------------------------

Section 5.07. Mergers, Consolidations and Sales of Assets. (a) The Company shall
not consolidate with or merge into any other Person or convey or transfer its
properties and assets substantially as an entirety to any Person, unless:

 

(i) the Company or another solvent corporation that is incorporated under the
laws of the United States, any state thereof or the District of Columbia is the
surviving corporation of any such consolidation or merger or is the Person that
acquires by conveyance or transfer the properties and assets of the Company
substantially as an entirety;

 

(ii) if a Person other than the Company is the surviving corporation as
described in subsection (i) above or is the Person that acquires the property
and assets of the Company substantially as an entirety, it shall expressly
assume the performance of every covenant of this Agreement and of the Notes on
the part of the Company, as the case may be, to be performed or observed;

 

(iii) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing; and

 

(iv) if the Company is not the surviving corporation, the Company has delivered
to the Syndication Agent an Officer’s Certificate and a legal opinion of its
General Counsel, Associate General Counsel or Assistant General Counsel, upon
the express instruction of the Company for the benefit of the Syndication Agent
and the Banks, each stating that such transaction complies with this Section and
that all conditions precedent herein provided for relating to such transaction
have been complied with.

 

(b) Upon any consolidation by the Company with, or merger by the Company into,
any corporation described in Section 5.07(a)(i) or any conveyance or transfer of
the properties and assets of the Company substantially as an entirety to any
corporation described in Section 5.07(a)(i), such corporation into which the
Company is merged or consolidated or to which such conveyance or transfer is
made shall succeed to, and be substituted for, and may exercise every right and
power of the Company, under this Agreement with the same effect as if such
corporation had been named as the Company, herein, and thereafter, in the case
of a transfer or conveyance permitted by Section 5.07(a), the Company, shall be
relieved of all obligations and covenants under this Agreement and the Notes.

 

Section 5.08. Limitation on Liens. The Company will not, and will not permit any
Restricted Subsidiary to, create or suffer to exist any Lien upon any of its
assets, now owned or hereafter acquired, securing any Debt; provided, however,
that the foregoing restrictions shall not apply to:

 

(a) Liens on any assets owned by the Company or any Restricted Subsidiary
existing at the date of this Agreement;

 

33



--------------------------------------------------------------------------------

(b) Liens on assets of a corporation or other entity existing at the time such
corporation or other entity is merged into or consolidated with the Company or a
Restricted Subsidiary (to the extent applicable, in accordance with Section
5.07) or at the time of a purchase, lease or other acquisition of the assets of
a corporation or other entity as an entirety or substantially as an entirety by
the Company or a Restricted Subsidiary, whether or not any indebtedness secured
by such Liens is assumed by the Company or such Restricted Subsidiary;

 

(c) Liens on assets of a corporation or other entity existing at the time such
corporation or other entity becomes a Restricted Subsidiary;

 

(d) Liens securing Debt of a Restricted Subsidiary owing to the Company or to
another Restricted Subsidiary;

 

(e) materialmen’s, suppliers’, tax or other similar Liens arising in the
ordinary course of business securing obligations which are not overdue or are
being contested in good faith by appropriate proceedings; and Liens arising by
operation of law in favor of any lender to the Company or any Restricted
Subsidiary in the ordinary course of business constituting a banker’s lien or
right of offset in moneys of the Company or a Restricted Subsidiary deposited
with such lender in the ordinary course of business;

 

(f) Liens on assets existing at the time of acquisition of such assets by the
Company or a Restricted Subsidiary, or Liens to secure the payment of all or any
part of the purchase price of assets upon the acquisition of such assets by the
Company or a Restricted Subsidiary or to secure any Debt incurred or guaranteed
by the Company or a Restricted Subsidiary prior to, at the time of, or within
one year after the later of the acquisition, completion of construction
(including any improvements on an existing asset) or commencement of full
operation of such asset, which Debt is incurred or guaranteed for the purpose of
financing all or any part of the purchase price thereof or construction or
improvements thereon, and which Debt may be in the form of obligations incurred
in connection with industrial revenue bonds or similar financings and letters of
credit issued in connection therewith; provided, however, that in the case of
any such acquisition, construction or improvement the Lien shall not apply to
any asset theretofore owned by the Company or a Restricted Subsidiary, other
than, in the case of any such construction or improvement, any theretofore
unimproved real property on which the property so constructed or the improvement
made is located;

 

(g) Liens in favor of any customer (including any Governmental Authority) to
secure partial, progress, advance or other payments or performance pursuant to
any contract or statute or to secure any related indebtedness or to secure Debt
guaranteed by a Governmental Authority;

 

34



--------------------------------------------------------------------------------

(h) Liens on cash or certificates of deposit or other bank obligations in an
amount substantially equal in value (at the time such Liens are created) to, and
securing, indebtedness in an aggregate principal amount not in excess of
$300,000,000 (or the equivalent amount in a different currency);

 

(i) Liens equally and ratably securing the Loans and such Debt; provided that
the Required Banks may, in their sole discretion, refuse to take any Lien on any
asset (which refusal will not limit the Company’s or any Restricted Subsidiary’s
ability to incur a Lien otherwise permitted by this Section 5.08(i)); such Lien
may equally and ratably secure the Loans and any other obligation of the Company
or any of its Subsidiaries, other than an obligation that is subordinated to the
Loans;

 

(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing;
provided, however, that the principal amount of Debt secured thereby shall not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement, and that such extension, renewal or replacement shall be
limited to all or part of the asset which secured the Lien so extended, renewed
or replaced (plus improvements and construction on such asset); and

 

(k) Liens securing Debt in an aggregate amount that, together with all other
Debt of the Company and its Restricted Subsidiaries that is secured by Liens not
otherwise permitted under subsections (a) through (j) above (if originally
issued, assumed or guaranteed at such time), does not at the time exceed the
greater of 10% of Stockholders’ Equity as of the end of the fiscal quarter
preceding the date of determination or $1,000,000,000. For purpose of this
Section 5.08(k), the term “Consolidated Subsidiaries” in the definition of
Stockholders’ Equity includes any Exempt Subsidiaries.

 

This covenant shall not apply to any “margin stock” within the meaning of
Regulation U in excess of 25% in value of the assets covered by this covenant.
For the avoidance of doubt, the creation of a security interest arising solely
as a result of, or the filing of UCC financing statements in connection with,
any sale by the Company or any of its Subsidiaries of accounts receivable not
prohibited by Section 5.07 shall not constitute a Lien prohibited by this
covenant.

 

Section 5.09. Leverage Ratio. The Company will not permit, as of the last day of
any fiscal quarter, the ratio of (a) Debt to (b) the sum of Debt and
Stockholders’ Equity, each, on a consolidated basis to exceed 65.0%. For
purposes of this Section 5.09, (i) the term “Consolidated Subsidiaries” in the
definitions of Debt and Stockholders’ Equity includes any Exempt Subsidiaries,
and (ii) Debt will exclude up to (x) $150,000,000 of Debt of Lockheed Martin
Finance Corporation and (y) $500,000,000 of Debt consisting of guarantees.

 

35



--------------------------------------------------------------------------------

Section 5.10. Use of Facility. The Company will use the proceeds of the Loans
for any lawful corporate purposes.

 

ARTICLE 6

DEFAULTS

 

Section 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

 

(a) the Company shall fail to pay the principal of any Loan when due;

 

(b) the Company shall fail to pay within 5 days of the due date thereof any
Facility Fee or any interest on any Loan;

 

(c) the Company shall fail to pay within 30 days after written request for
payment by any Bank acting through the Administrative Agent any other amount
payable under this Agreement;

 

(d) the Company shall fail to observe or perform any agreement contained in
Sections 5.07 through 5.09;

 

(e) the Company shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clauses (a) through (d)
above) for 30 days after written notice thereof has been given to the Company by
the Syndication Agent at the request of the Required Banks;

 

(f) any representation or warranty made by the Company in Article 4 of this
Agreement or any certificate or writing furnished pursuant to this Agreement
shall prove to have been incorrect in any material respect when made and such
deficiency shall remain unremedied for 5 days after written notice thereof shall
have been given to the Company by the Syndication Agent at the request of the
Required Banks;

 

(g) any Material Debt shall become due before stated maturity by the
acceleration of the maturity thereof by reason of default, or any Material Debt
shall become due by its terms and shall not be paid and, in any case aforesaid
in this clause (g), corrective action satisfactory to the Required Banks shall
not have been taken within 5 days after written notice of the situation shall
have been given to the Company by the Syndication Agent at the request of the
Required Banks;

 

(h) the Company or any Restricted Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or

 

36



--------------------------------------------------------------------------------

taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;

 

(i) an involuntary case or other proceeding shall be commenced against the
Company or any Restricted Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Company or any Restricted Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

 

(j) a final judgment for the payment of money in excess of $150,000,000 shall
have been entered against the Company or any Restricted Subsidiary, and the
Company or such Restricted Subsidiary shall not have satisfied the same within
60 days, or caused execution thereon to be stayed within 60 days, and such
failure to satisfy or stay such judgment shall remain unremedied for 5 days
after notice thereof shall have been given to the Company by the Syndication
Agent at the request of the Required Banks;

 

(k) a final judgment either (1) requiring termination or imposing liability
(other than for premiums under Section 4007 of ERISA) under Title IV of ERISA in
respect of, or requiring a trustee to be appointed under Title IV of ERISA to
administer, any Plan or Plans having aggregate Unfunded Liabilities in excess of
$150,000,000 or (2) in an action relating to a Multiemployer Plan involving a
current payment obligation in excess of $150,000,000, which judgment, in either
case, has not been satisfied or stayed within 60 days and such failure to
satisfy or stay is unremedied for 5 days after notice thereof shall have been
given to the Company by the Syndication Agent at the request of the Required
Banks;

 

(l) individuals who as of the Effective Date constituted the Company’s Board of
Directors (together with any new director whose election by the Board of
Directors or whose nomination for election by the stockholders of the Company
was approved by a vote of at least two-thirds of the directors then in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors then in office;

 

(m) any person or group of persons (within the meaning of Section 13 or 14 of
the Exchange Act) (other than an employee benefit or stock ownership plan of the
Company or any of its Subsidiaries) shall have acquired, directly or indirectly,
shares of capital stock (whether common or preferred or a combination

 

37



--------------------------------------------------------------------------------

thereof) having ordinary voting power to elect a majority of the members of the
Board of Directors of the Company;

 

then, and in every such event, the Syndication Agent shall, if requested by the
Required Banks, (i) by notice to the Administrative Agent and the Company
terminate the Commitments and they shall thereupon terminate, and (ii) by notice
to the Administrative Agent and the Company declare the Loans, interest accrued
thereon and all other amounts payable hereunder to be, and the same shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Company; provided that in the event of (A) the filing by the Company of a
petition, or (B) an actual or deemed entry of an order for relief with respect
to the Company, under the federal bankruptcy laws as now or hereafter in effect,
without any notice to the Company or any other act by the Syndication Agent, the
Administrative Agent or the Banks, the Commitments shall thereupon terminate and
the Loans, interest accrued thereon and all other amounts payable hereunder
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company.

 

ARTICLE 7

THE AGENTS

 

Section 7.01. Appointment and Authorization. Each Bank appoints and authorizes
each Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement and the Notes as are delegated to such Agent by the
terms hereof or thereof, together with all such powers as are reasonably
incidental thereto; provided, however, that the Agents shall not commence any
legal action or proceeding before a court of law on behalf of any Bank without
such Bank’s prior consent.

 

Section 7.02. Agents and Affiliates. Each of Bank of America, N.A. and JPMorgan
Chase Bank and their respective affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Company or any
Subsidiary or affiliate of the Company as if it were not an Agent hereunder.
With respect to its Commitment and Loans made by it, each of Bank of America,
N.A. and JPMorgan Chase Bank (and any of their respective successors acting as
an Agent), in its capacity as a Bank hereunder, shall have the same rights and
obligations hereunder as any other Bank and may exercise (or be subject to) the
same as though it were not an Agent. The term “Bank” or “Banks” shall, unless
otherwise expressly indicated, include each of Bank of America, N.A. and
JPMorgan Chase Bank (and any successor acting as an Agent) in its capacity as a
Bank.

 

Section 7.03. Action by Agents. The obligations of the Agents hereunder are only
those expressly set forth herein. Without limiting the generality of the

 

38



--------------------------------------------------------------------------------

foregoing, the Agents shall not be required to take any action with respect to
any Default, except as expressly provided in Article 6.

 

Section 7.04. Consultation with Experts. Each Agent may consult with legal
counsel (who may be counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable to any Bank for any action
taken or omitted to be taken by it in good faith in accordance with the advice
of such counsel, accountants or experts.

 

Section 7.05. Liability of Agents. No Agent nor any of its directors, officers,
agents, or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
(or such other number or percentage of the Banks as required by the terms of
this Agreement) or (ii) in the absence of its own gross negligence or willful
misconduct. No Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made by any Person in connection
with this Agreement or any borrowing hereunder; (ii) the performance or
observance of any of the covenants or agreements of the Company; (iii) the
satisfaction of any condition specified in Article 3, except receipt of items
required to be delivered to such Agent; or (iv) the validity, effectiveness
(except for its own due execution and delivery) or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith. No Agent shall incur any liability by acting in reasonable reliance
upon any notice, consent, certificate, statement, or other writing (which may be
a bank wire, facsimile transmission or similar writing) believed by it to be
genuine or to be signed by the proper party or parties.

 

Section 7.06. Indemnification. Each Bank shall, ratably in accordance with its
Commitment, indemnify each Agent (to the extent not reimbursed by the Company)
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from such Agent’s gross
negligence or willful misconduct) that such Agent may suffer or incur in
connection with this Agreement or any action taken or omitted by such Agent
hereunder.

 

Section 7.07. Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon either Agent or any other Bank, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon either Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.

 

Section 7.08. Successor Agents. An Agent may resign at any time by giving
written notice thereof to the Banks and the Company. Upon any such resignation,
the Company shall, with the consent of the Required Banks, have the

 

39



--------------------------------------------------------------------------------

right to appoint a successor Agent (which may be the other institution then
acting as Agent). If no successor Agent shall have been so appointed, and shall
have accepted such appointment, within 60 days after the retiring Agent gives
notice of resignation, the retiring Agent may, on behalf of the Banks, appoint a
successor Agent (which may be the other institution then acting as Agent), which
shall be a commercial bank organized or licensed under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $50,000,000; provided that if the retiring Agent shall
notify the Company and the Banks that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Agent shall be discharged from
its duties and obligations hereunder and (ii) all payments, communications and
determinations provided to be made by, to or through such retiring Agent,
including under Section 5.01 hereof, shall instead be made by or to each Bank
directly, until such time as the Required Banks appoint a successor Agent as
provided for in this Section. Upon the acceptance of its appointment as an Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder as
Agent (if not already discharged therefrom as provided in this Section). After
any retiring Agent’s resignation hereunder as an Agent, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Agent.

 

Section 7.09. Agents’ Fees. The Company shall pay to each Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Company and each Agent.

 

Section 7.10. Documentation Agents. Nothing in this Agreement shall impose upon
the Documentation Agents, in such capacity, any duty or obligation whatsoever.

 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

Section 8.01. Increased Cost and Reduced Return; Capital Adequacy. (a) If after
the date hereof, in the case of any Committed Loan, or the date of the related
Competitive Bid Quote, in the case of any Competitive Bid Loan, a Change in Law
shall impose, modify or deem applicable any reserve, special deposit, assessment
or similar requirement (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System pursuant to
Regulation D) against assets of, deposits with or for the account of, or credit
extended by, any Bank or shall impose on any Bank or the London interbank market
any other condition affecting such Bank’s Fixed Rate Loans or its Notes, and the
result of any of the foregoing is to increase the cost to such Bank of making or
maintaining any such Fixed Rate Loans, or to reduce the

 

40



--------------------------------------------------------------------------------

amount of any sum received or receivable by such Bank under this Agreement or
under its Note, by an amount deemed by such Bank to be material, then, within 15
days after written demand therefor made through the Administrative Agent, in the
form of the certificate referred to in Section 8.01(c), the Company shall pay to
such Bank such additional amount or amounts as will compensate such Bank for
such increased cost or reduction; provided that the Company shall not be
required to pay any such compensation with respect to any period prior to the
30th day before the date of any such demand.

 

(b) Without limiting the effect of Section 8.01(a) (but without duplication), if
any Bank determines at any time after the date on which this Agreement becomes
effective that a Change in Law will have the effect of increasing the amount of
capital required to be maintained by such Bank (or its Parent) based on the
existence of such Bank’s Loans, Commitment and/or other obligations hereunder,
then the Company shall pay to such Bank, within 15 days after its written demand
therefor made through the Administrative Agent in the form of the certificate
referred to in Section 8.01(c) such additional amounts as shall be required to
compensate such Bank for any reduction in the rate of return on capital of such
Bank (or its Parent) as a result of such increased capital requirement; provided
that the Company shall not be required to pay any such compensation with respect
to any period prior to the 30th day before the date of any such demand; provided
further, however, that to the extent (i) a Bank shall increase its level of
capital above the level maintained by such Bank on the date of this Agreement
and there has not been a Change in Law or (ii) there has been a Change in Law
and a Bank shall increase its level of capital by an amount greater than the
increase attributable (taking into consideration the same variables taken into
consideration in determining the level of capital maintained by such Bank on the
date of this Agreement) to such Change in Law, the Company shall not be required
to pay any amount or amounts under this Agreement with respect to any such
increase in capital. Thus, for example, a Bank which is “adequately capitalized”
(as such term or any similar term is used by any applicable bank regulatory
agency having authority with respect to such Bank) may not require the Company
to make payments in respect of increases in such Bank’s level of capital made
under the circumstances described in clause (i) or (ii) above which improve its
capital position from “adequately capitalized” to “well capitalized” (as such
term or any similar term is used by any applicable bank regulatory agency having
authority with respect to such Bank).

 

(c) Each Bank will promptly notify the Company, through the Administrative
Agent, of any event of which it has knowledge, occurring after the date on which
this Agreement becomes effective, which will entitle such Bank to compensation
pursuant to this Section 8.01 and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole judgment of such Bank, be otherwise
disadvantageous to such Bank. A certificate of any Bank claiming compensation
under this Section 8.01 and setting forth the additional

 

41



--------------------------------------------------------------------------------

amount or amounts to be paid to it hereunder and setting forth the basis for the
determination thereof shall be conclusive in the absence of manifest error. In
determining such amount, such Bank shall act reasonably and in good faith, and
may use any reasonable averaging and attribution methods.

 

Section 8.02. Illegality. (a) Notwithstanding any other provision herein, if,
after the date on which this Agreement becomes effective, a Change in Law shall
make it unlawful or impossible for any Bank to (i) honor any Commitment it may
have hereunder to make any Eurodollar Loan, then such Commitment shall be
suspended, or (ii) maintain any Eurodollar Loan or any Competitive Bid
Eurodollar Loan, then all Eurodollar Loans and Competitive Bid Eurodollar Loans
of such Bank then outstanding shall be converted into Base Rate Loans as
provided in Section 8.02(b), and any remaining Commitment of such Bank hereunder
to make Eurodollar Loans (but not other Loans) shall be immediately suspended,
in either case until such Bank may again make and/or maintain Eurodollar Loans
(as the case may be), and borrowings from such Bank, at a time when borrowings
from the other Banks are to be of Eurodollar Loans, shall be made,
simultaneously with such borrowings from the other Banks, by way of Base Rate
Loans. Upon the occurrence of any such change, such Bank shall promptly notify
the Company thereof (with a copy to the Administrative Agent), and shall furnish
to the Company in writing evidence thereof certified by such Bank. Before giving
any notice pursuant to this Section 8.02, such Bank shall designate a different
Applicable Lending Office if such designation will avoid the need for giving
such notice and will not, in the sole reasonable judgment of such Bank, be
otherwise disadvantageous to such Bank.

 

(b) Any conversion of any outstanding Eurodollar Loan or an outstanding
Competitive Bid Loan which is required under this Section 8.02 shall be effected
immediately (or, if permitted by applicable law, on the last day of the Interest
Period therefor).

 

Section 8.03. Taxes on Payments. (a) All payments in respect of the Loans shall
be made free and clear of and without any deduction or withholding for or on
account of any present and future taxes, assessments or governmental charges
imposed by the United States, or any political subdivision or taxing authority
thereof or therein, excluding taxes imposed on a Bank’s net income and franchise
taxes (all such non-excluded taxes being hereinafter called “Taxes”), except as
expressly provided in this Section 8.03, If any Taxes are imposed and required
by law to be deducted or withheld from any amount payable to any Bank, then the
Company shall (i) increase the amount of such payment so that such Bank will
receive a net amount (after deduction of all Taxes) equal to the amount due
hereunder, (ii) pay such Taxes to the appropriate taxing authority for the
account of such Bank, and (iii) as promptly as possible thereafter, send such
Bank evidence showing payment thereof, together with such additional documentary
evidence as such Bank may from time to time require. If the Company fails to
perform its obligations under (ii) or (iii) above, the Company shall indemnify
such Bank for any incremental taxes, interest or penalties that

 

42



--------------------------------------------------------------------------------

may become payable as a result of any such failure; provided, however, that the
Company will not be required to make any payment to any Bank under this Section
8.03 if withholding is required in respect of such Bank by reason of such Bank’s
inability or failure to furnish under subsection (c) a duly completed extension
or renewal of a Form W-8BEN or Form W-8ECI (or successor form), as applicable,
unless such inability results from an amendment to or a change in any applicable
law or regulation or in the interpretation thereof by any regulatory authority
(including without limitation any change in an applicable tax treaty), which
amendment or change becomes effective after the date hereof.

 

(b) The Company shall indemnify the Agents and each Bank against any transfer
taxes, documentary taxes, assessments or charges made by any Governmental
Authority by reason of the execution and delivery of this Agreement or any Notes
(hereinafter referred to as “Other Taxes”).

 

(c) Each Bank that is a foreign person (i.e. a person who is not a United States
person for United States federal income tax purposes) (a “Foreign Person”)
agrees that it shall deliver to the Company (with a copy to the Administrative
Agent) (i) within twenty Domestic Business Days after the date on which this
Agreement becomes effective or the date of the Assignment and Assumption
Agreement whereby it became a “Bank” hereunder, two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, as appropriate,
indicating that such Bank is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes, (ii)
from time to time, such duly completed extensions or renewals of such forms (or
successor forms) as may reasonably be requested by the Company or as are
required under applicable law but only to the extent such Bank determines that
it may properly effect such extensions or renewals under applicable tax
treaties, laws, regulations and directives and (iii) in the event of a transfer
of any Loan to a subsidiary or affiliate of such Bank, a new Internal Revenue
Service Form W-8BEN or W-8ECI (or any successor form), as the case may be, for
such subsidiary or affiliate indicating that such subsidiary or affiliate is, on
the date of delivery thereof, entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes. The
Company and the Administrative Agent shall each be entitled to rely on such
forms in its possession until receipt of any revised or successor form pursuant
to the preceding sentence.

 

(d) If a Bank, at the time it first becomes a party to this Agreement (or
because of a change in an Applicable Lending Office) is subject to a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Taxes and Other Taxes, respectively. For
any period with respect to which a Bank has failed to provide the Company with
the appropriate form pursuant to Section 8.03(c) (unless such failure is due to
a change in treaty, law or regulation, or in the interpretation thereof by any
regulatory authority, occurring subsequent to the date on which a form
originally was required to be provided), such Bank shall not be entitled to
additional

 

43



--------------------------------------------------------------------------------

payments under Section 8.03(a) with respect to Taxes imposed by the United
States; provided, however, that should a Bank, which is otherwise exempt from or
subject to a reduced rate of withholding tax, become subject to Taxes because of
its failure to deliver a form required hereunder, the Company shall take such
steps as such Bank shall reasonably request to assist such Bank to recover such
Taxes.

 

(e) If the Company is required to pay additional amounts to or for the account
of any Bank pursuant to this Section 8.03, then such Bank will change the
jurisdiction of one or more Applicable Lending Offices so as to eliminate or
reduce any such additional payment which may thereafter accrue if such change,
in the sole judgment of such Bank, is not otherwise disadvantageous to such
Bank.

 

(f) If any Bank is able to apply for any credit, refund, deduction or other
reduction in Taxes or Other Taxes in an amount which is reasonably determined by
such Bank to be material, which arises by reason of any payment made by the
Company pursuant to this Section 8.03, such Bank will use reasonable efforts to
obtain such credit, refund, deduction or other reduction and, upon receipt
thereof, will pay to the Company an amount, not exceeding the amount of such
payment by the Company, equal to the net after tax value to such Bank, in its
good faith determination, of such part of such credit, refund, deduction or
other reduction as it determines to be allocable to such payment by the Company,
having regard to all of its dealings giving rise to similar credits, refunds,
deductions or other reductions during the same tax period and to the cost of
obtaining the same; provided, however, that (i) such Bank shall not be obligated
to disclose to the Company any information regarding its tax affairs or
computations and (ii) nothing contained in this Section 8.03(f) shall be
construed so as to interfere with the right of such Bank to arrange its tax
affairs as it deems appropriate.

 

ARTICLE 9

MISCELLANEOUS

 

Section 9.01. Termination of Commitment of a Bank; New Banks. (a) (1) If and
during the time a Failed Loan shall exist, (2) upon receipt of notice from any
Bank for compensation or indemnification pursuant to Section 8.01(c) or Section
8.03, (3) if any Bank shall fail to comply with the requirements of Section
8.03(c) or (4) upon receipt of notice that the Commitment of a Bank to make
Eurodollar Loans has been suspended, the Company shall have the right to
terminate the Commitment in full of the Bank causing such Failed Loan or
providing such notice (a “Retiring Bank”). The termination of the Commitment of
a Retiring Bank pursuant to this Section 9.01(a) shall be effective on the tenth
Domestic Business Day following the date of a notice of such termination to the
Retiring Bank through the Syndication Agent, subject to the satisfaction of the
following conditions:

 

(i) in the event that on such effective date there shall be any Loans
outstanding hereunder, the Company shall have prepaid on such date the aggregate
principal amount of such Loans held by the Retiring Bank only; and

 

44



--------------------------------------------------------------------------------

(ii) in addition to the payment of the principal of the Loans held by the
Retiring Bank pursuant to clause (i) above, the Company shall have paid such
Retiring Bank all accrued interest thereon, and Facility Fee and any other
amounts then payable to it hereunder, including, without limitation, all amounts
payable by the Company to such Bank under Section 2.14 by reason of the
prepayment of Loans pursuant to clause (i) with respect to the period ending on
such effective date; provided that the provisions of Section 8.01, Section 8.03
and Section 9.04 shall survive for the benefit of any Retiring Bank.

 

Upon satisfaction of the conditions set forth in clauses (i) and (ii) above,
such Bank shall cease to be a Bank hereunder.

 

(b) In lieu of the termination of a Bank’s Commitment pursuant to Section
9.01(a), the Company may notify the Syndication Agent that the Company desires
to replace such Retiring Bank with an Eligible Assignee (which may be one or
more of the Banks), which will purchase the Loans and assume the Commitment of
the Retiring Bank. Upon the Company’s selection of a bank to replace a Retiring
Bank, such bank’s agreement thereto and the fulfillment of the conditions to
assignment and assumption set forth in Section 9.08, such bank shall become a
Bank hereunder for all purposes in accordance with Section 9.08.

 

Section 9.02. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telecopy, facsimile
transmission or similar writing) and shall be given to such party (a) in the
case of the Company, or any Agent, at its address set forth on the signature
pages hereof, (b) in the case of any Bank, at its address set forth in its
Administrative Questionnaire or (c) in the case of any party, such other address
as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Company. Each such notice, request or other
communication shall be effective (i) if given by registered or certified mail,
upon the earlier of the date of actual receipt or the date of delivery indicated
on the return receipt delivered to the sender or (ii) if given by any other
means, when received at the address or telecopier number specified in this
Section and an oral or written confirmation of receipt is received from the
recipient.

 

Section 9.03. No Waivers. No failure or delay by any Agent or Bank in exercising
any right, power or privilege hereunder or under any Note shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

45



--------------------------------------------------------------------------------

Section 9.04. Expenses; Indemnification. (a) The Company shall pay (i) the
reasonable fees and expenses of special counsel for the Agents in connection
with the preparation of this Agreement (or the amendment, modification or waiver
thereof) as previously agreed upon between the Company, the Arrangers and the
Agents and (ii) if an Event of Default occurs, all reasonable out-of-pocket
expenses incurred by the Agents and the Banks, including reasonable fees and
expenses of counsel (including in-house counsel), in connection with such Event
of Default and collection and other enforcement proceedings resulting therefrom.

 

(b) The Company agrees to indemnify each Agent and Bank, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against (and to reimburse each Indemnitee on demand for) any and all claims,
liabilities, losses, damages, costs and reasonable expenses of any kind,
including, without limitation, the reasonable fees and disbursements of counsel,
incurred by such Indemnitee in response to or in defense of any investigative,
administrative or judicial proceeding relating to or arising out of this
Agreement or any actual or proposed use of proceeds of Loans hereunder or any
related transaction; provided that no Indemnitee shall have the right to be
indemnified hereunder (i) to the extent such indemnification relates to
relationships of, between or among each of, or any of, the Agents, the Banks or
any Assignee or Participant or (ii) for such Indemnitee’s own gross negligence
or willful misconduct.

 

Section 9.05. Pro Rata Treatment. Except as expressly provided in this Agreement
with respect to Competitive Bid Loans or otherwise, (a) each borrowing from, and
change in the Commitments of, the Banks shall be made pro rata according to
their respective Commitments, and (b) each payment and prepayment on the Loans
shall be made to all the Banks, pro rata in accordance with the unpaid principal
amount of the Loans held by each of them.

 

Section 9.06. Sharing of Set-offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise (except as
contemplated by Section 2.03, Section 2.14, Article 8 or Section 9.01), receive
payment of a proportion of the aggregate amount then due with respect to the
Loans held by it which is greater than the proportion received by any other Bank
in respect of the aggregate amount then due with respect to the Loans held by
such other Bank, the Bank receiving such proportionately greater payment shall
purchase such participations in the Loans held by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments
with respect to the Loans held by the Banks shall be shared by the Banks pro
rata; provided that nothing in this Section shall impair the right of any Bank
to exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of the Company,
other than its indebtedness hereunder.

 

Section 9.07. Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such

 

46



--------------------------------------------------------------------------------

amendment or waiver is in writing and is signed by the Company and the Required
Banks (and, if the rights or duties of any Agent are affected thereby, by it);
provided that no such amendment or waiver shall, unless signed by each affected
Bank, (i) subject any Bank to any additional obligation, (ii) reduce the
principal of or rate of interest on any Loan or any fees hereunder or (iii)
postpone the date fixed for any payment of principal of or interest on any Loan
or for termination of any Commitment; and provided further that, no such
amendment or waiver shall, unless signed by all the Banks, change the percentage
of the Credit Exposures that shall be required for the Banks or any of them to
take any action under this Section 9.07 or any other provision of this
Agreement.

 

Section 9.08. Successors and Assigns; Participations; Novation. (a) This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby; provided that,
except in accordance with Sections 5.04 and 5.07, the Company may not assign or
transfer any of its respective rights or obligations under this Agreement
without the consent of all Banks.

 

(b) Any Bank may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment of the entire remaining amount of the assigning
Bank’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Bank or an affiliate of a Bank or an Approved Fund with respect
to a Bank, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) subject to each such assignment
(determined as of the date the Assignment and Assumption Agreement, as
hereinafter defined, with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consent (each such consent not to be
unreasonably withheld or delayed), (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
outstanding Competitive Bid Loans and (d)(iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement substantially in the form of Exhibit K hereto (an
“Assignment and Assumption Agreement”), together with a processing and
recordation fee of $3,500 and the Eligible Assignee, if it shall not be a Bank,
shall deliver to the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption Agreement, the Eligible Assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Bank under this

 

47



--------------------------------------------------------------------------------

Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Bank’s rights and obligations
under this Agreement, such Bank shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 8.01, Section 8.03 and
9.04). Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain a copy of each Assignment and Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitments of, and principal amount of the Loans owing to,
each Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Company, the Administrative Agent and the Banks may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d) Any Bank may, without the consent of, or notice to, the Company or the
Administrative Agent, sell participations to one or more banks or other
financial institutions (a “Participant”) in all or a portion of such Bank’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent and the other
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Bank sells such a participation shall provide
that such Bank shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such Bank
will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i), (ii) or (iii) of Section 9.07
that affects such Participant. Subject to paragraph (e) of this Section, the
Company agrees that each Participant shall be entitled to the benefits of
Article 8 to the same extent as if it were a Bank and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.06
as though it were a Bank, provided such Participant agrees to be subject to
Section 9.06 as though it were a Bank.

 

48



--------------------------------------------------------------------------------

(e) A Participant shall not be entitled to receive any greater payment under
Article 8 than the applicable Bank would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Company’s prior written
consent. A Participant that would be a Foreign Person if it were a Bank shall
not be entitled to the benefits of Section 8.03 unless the Company is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Company, to comply with Section 8.03(c) as though it were a
Bank.

 

(f) Notwithstanding any provision of this Section 9.08 to the contrary, any Bank
may assign or pledge any of its rights and interests in the Loans to a Federal
Reserve Bank without the consent of the Company.

 

Section 9.09. Designated Lenders. (a) Subject to the provisions of this
subsection (a), any Bank may at any time designate an Approved Fund to provide
all or a portion of the Loans to be made by such Bank pursuant to this
Agreement; provided that such designation shall not be effective unless the
Company and the Administrative Agent consent thereto (which consents shall not
be unreasonably withheld). When a Bank and its Approved Fund shall have signed
an agreement substantially in the form of Exhibit L hereto (a “Designation
Agreement”) and the Company and the Administrative Agent shall have signed their
respective consents thereto, such Approved Fund shall become a Designated Lender
for purposes of this Agreement. The Designating Bank shall thereafter have the
right to permit such Designated Lender to provide all or a portion of the Loans
to be made by such Designating Bank pursuant to Section 2.01 or 2.03, and the
making of such Loans or portion thereof shall satisfy the obligation of the
Designating Bank to the same extent, and as if, such Loans or portion thereof
were made by the Designating Bank. As to any Loans or portion thereof made by
it, each Designated Lender shall have all the rights that a Bank making such
Loans or portion thereof would have had under this Agreement and otherwise;
provided that (x) its voting rights under this Agreement shall be exercised
solely by its Designating Bank; (y) its Designating Bank shall remain solely
responsible to the other parties hereto for the performance of such Designated
Lender’s obligations under this Agreement, including its obligations in respect
of the Loans or portion thereof made by it, and (z) such Designated Lender shall
be subject to the limitations of Section 9.08(e) to the same extent as a
Participant. No additional Note shall be required to evidence the Loans or
portion thereof made by a Designated Lender; and the Designating Bank shall be
deemed to hold its Note as agent for its Designated Lender to the extent of the
Loans or portion thereof funded by such Designated Lender. Each Designating Bank
shall act as administrative agent for its Designated Lender and give and receive
notices and other communications on its behalf. Any payments for the account of
any Designated Lender shall be paid to its Designating Bank as administrative
agent for such Designated Lender and neither the Company nor the Administrative
Agent shall be responsible for any Designating Bank’s application of such
payments. In addition, any Designated Lender may, with notice to (but without

 

49



--------------------------------------------------------------------------------

the prior written consent of) the Company and the Administrative Agent assign
all or portions of its interest in any Loans to its Designating Bank or to any
financial institutions consented to by the Company and the Administrative Agent
that provide liquidity and/or credit facilities to or for the account of such
Designated Lender to support the funding of Loans or portions thereof made by
it.

 

(b) Each party to this Agreement agrees that it will not institute against, or
join any other person in instituting against, any Designated Lender any
bankruptcy, insolvency, reorganization or other similar proceeding under any
federal or state bankruptcy or similar law, for one year and a day after all
outstanding senior indebtedness of such Designated Lender is paid in full. The
Designating Bank for each Designated Lender agrees to indemnify, save, and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of its inability to institute any such proceeding against such Designated
Lender. This subsection (b) shall survive the termination of this Agreement.

 

Section 9.10. Visitation. Subject to restrictions imposed by applicable security
clearance regulations, the Company will upon reasonable notice permit
representatives of any Bank at such Bank’s expense to visit any of its major
properties.

 

Section 9.11. No Reliance on Margin Stock. Each of the Banks represents to the
Administrative Agent and each of the other Banks that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

 

Section 9.12. Governing Law; Submission to Jurisdiction. This Agreement and each
Note shall be governed by and construed in accordance with the internal laws of
the State of New York. Each of the Company, the Agents and the Banks hereby
submits to the nonexclusive jurisdiction of the United States District Court for
the Southern District of New York and of any New York State Court sitting in New
York for purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby. Each of the Company, the
Agents and the Banks irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.

 

Section 9.13. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

 

50



--------------------------------------------------------------------------------

Section 9.14. WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE AGENTS AND THE
BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 9.15. Confidentiality. Each Bank agrees, with respect to any information
delivered or made available by the Company to it that is clearly indicated to be
confidential information or private data, to use all reasonable efforts to
protect such confidential information from unauthorized use or disclosure and to
restrict disclosure to only those Persons employed or retained by such Bank who
are or are expected to become engaged in evaluating, approving, structuring or
administering this Agreement and the transactions contemplated hereby. Nothing
herein shall prevent any Bank from disclosing such information (i) to any other
Bank, (ii) to its affiliates, officers, directors, employees, agents, attorneys
and accountants who have a need to know such information in accordance with
customary banking practices and who receive such information having been made
aware of and having agreed to the restrictions set forth in this Section, (iii)
upon the order of any court or administrative agency, (iv) upon the request or
demand of any regulatory agency or authority having jurisdiction over such Bank,
(v) which has been publicly disclosed, (vi) to the extent reasonably required in
connection with any litigation to which any Agent, any Bank, the Company or
their respective affiliates may be a party, (vii) to the extent reasonably
required in connection with the exercise of any remedy hereunder and (viii) with
the prior written consent of the Company; provided, however, that before any
disclosure is permitted under (iii) or (vi) of this Section 9.15, each Bank
shall, if not legally prohibited, notify and consult with the Company, promptly
and in a timely manner, concerning the information it proposes to disclose, to
enable the Company to take such action as may be appropriate under the
circumstances to protect the confidentiality of the information in question, and
provided further that any disclosure under the foregoing proviso be limited to
only that information discussed with the Company. The use of the term
“confidential” in this Section 9.15 is not intended to refer to data classified
by the government of the United States under laws and regulations relating to
the handling of data, but is intended to refer to information and other data
regarded by the Company as private.

 

Section 9.16. USA Patriot Act. Each Bank hereby notifies the Company that
pursuant to the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), it is required
to obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Bank to identify the Company in accordance with said Act.

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LOCKHEED MARTIN CORPORATION By:  

/s/ Anthony G. Van Schaick

   

Name:

 

Anthony G. Van Schaick

   

Title:

 

Vice President & Treasurer



--------------------------------------------------------------------------------

SCHEDULE II

 

PRICING SCHEDULE

 

The “Eurodollar Margin” and “Facility Fee Rate” for any day are the respective
rates per annum set forth below in the applicable row and column corresponding
to the Pricing Level and Usage that apply on such day:

 

Pricing

--------------------------------------------------------------------------------

   Level I


--------------------------------------------------------------------------------

   Level II


--------------------------------------------------------------------------------

   Level III


--------------------------------------------------------------------------------

   Level IV


--------------------------------------------------------------------------------

   Level V


--------------------------------------------------------------------------------

Eurodollar Margin:

                        

Usage < 33 1/3%

   32.5 bps    40.0 bps    50.0 bps    82.5 bps    125.0 bps

Usage > 33 1/3%

   44.5 bps    52.5 bps    62.5 bps    95.0 bps    137.5 bps

Facility Fee Rate

   8.0 bps    10.0 bps    12.5 bps    17.5 bps    25.0 bps

 

For purposes of this Schedule, the following terms have the following meanings
(subject to the final paragraph of this Schedule):

 

“Level I Pricing” applies on any day if on such day the Company’s unsecured
long-term debt is rated A- or higher by S&P or A3 or higher by Moody’s.

 

“Level II Pricing” applies on any day if on such day Level I Pricing does not
apply and the Company’s unsecured long-term debt is rated BBB+ or higher by S&P
or Baa1 or higher by Moody’s.

 

“Level III Pricing” applies on any day if on such day none of Level I Pricing or
Level II Pricing applies and the Company’s unsecured long-term debt is rated BBB
or higher by S&P or Baa2 or higher by Moody’s.

 

“Level IV Pricing” applies on any day if on such day none of Level I Pricing,
Level II Pricing or Level III Pricing applies and the Company’s unsecured
long-term debt is rated BBB- or higher by S&P or Baa3 or higher by Moody’s.

 

“Level V Pricing” applies on any day if no other Pricing Level applies.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Pricing Level” refers to the determination of which of Level I Pricing, Level
II Pricing, Level III Pricing, Level IV Pricing or Level V Pricing applies.
Level I Pricing is the lowest Pricing Level and Level V Pricing the highest.

 

“S&P” means Standard & Poor’s Ratings Services and its successors.

 

The “Usage” applicable to any date is the percentage equivalent of a fraction
the numerator of which is the sum of the aggregate outstanding principal amount
of the Loans at such date and the denominator of which is the aggregate

 

II-1



--------------------------------------------------------------------------------

amount of the Commitments at such date. If for any reason any Loans remain
outstanding following the termination of the Commitments, Usage will be deemed
to be 100%.

 

The credit ratings to be utilized for purposes of this Pricing Schedule are
those assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, and any rating assigned to any other
debt security of the Company shall be disregarded. The credit ratings in effect
on any day are those in effect at the close of business on such day. If the
Company is split-rated and the ratings differential is one notch, the higher of
the two ratings will apply (e.g., BBB/Baa3 results in Level III Pricing). If the
Company is split-rated and the ratings differential is more than one notch, the
average of the two ratings (or the higher of two intermediate ratings) shall be
used (e.g., BBB/Ba1 results in Level IV Pricing, as does BBB/Ba2).

 

If the Company receives notice from a Rating Agency of a change in the rating of
its senior unsecured long-term debt, the Company will advise the Administrative
Agent.

 

II-2